 

EXHIBIT 10.2

 

EXECUTION VERSION

 

 

 

RECOVERY PROPERTY SERVICING AGREEMENT

 

 

between

 

 

PG&E ENERGY RECOVERY FUNDING LLC

 

 

Issuer

 

 

and

 

 

PACIFIC GAS AND ELECTRIC COMPANY

 

 

Servicer

 

 

Dated as of February 10, 2005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I                                               DEFINITIONS

 

 

 

 

SECTION 1.01.

Definitions

 

SECTION 1.02.

Other Definitional Provisions

 

 

 

 

ARTICLE II                                           APPOINTMENT AND
AUTHORIZATION

 

 

 

 

SECTION 2.01.

Appointment of Servicer; Acceptance of Appointment

 

SECTION 2.02.

Authorization

 

SECTION 2.03.

Dominion and Control Over the Recovery Property

 

 

 

 

ARTICLE III                                       BILLING SERVICES

 

 

 

 

SECTION 3.01.

Duties of Servicer

 

SECTION 3.02.

Servicing and Maintenance Standards

 

SECTION 3.03.

Certificate of Compliance

 

SECTION 3.04.

Annual Report by Independent Public Accountants

 

 

 

 

ARTICLE IV                                       SERVICES RELATED TO TRUE-UP
ADJUSTMENTS

 

 

 

 

SECTION 4.01.

Periodic True-Up Adjustments

 

SECTION 4.02.

Limitation of Liability

 

 

 

 

ARTICLE V                                           THE RECOVERY PROPERTY

 

 

 

 

SECTION 5.01.

Custody of Recovery Property Records

 

SECTION 5.02.

Duties of Servicer as Custodian

 

SECTION 5.03.

Effective Period and Termination

 

SECTION 5.04.

General Indemnification of Trustee

 

 

 

 

ARTICLE VI                                       THE SERVICER

 

 

 

 

SECTION 6.01.

Representations and Warranties of Servicer

 

SECTION 6.02.

Indemnities of Servicer; Release of Claims

 

SECTION 6.03.

Merger or Consolidation of, or Assumption of the Obligations of, Servicer

 

SECTION 6.04.

Limitation on Liability of Servicer and Others

 

SECTION 6.05.

Pacific Gas and Electric Company Not to Resign as Servicer

 

SECTION 6.06.

Servicing Compensation.

 

SECTION 6.07.

Compliance With Applicable Law

 

SECTION 6.08.

Access to Certain Records and Information Regarding Recovery Property

 

SECTION 6.09.

Appointments

 

SECTION 6.10.

No Servicer Advances

 

SECTION 6.11.

Remittances

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII                                   DEFAULT
[a05-3287_1ex10d2.htm#ArticleviiDefault_011740]

 

 

 

 

SECTION 7.01. [a05-3287_1ex10d2.htm#Section7_01_011742]

Servicer Default [a05-3287_1ex10d2.htm#Section7_01_011742]

 

SECTION 7.02. [a05-3287_1ex10d2.htm#Section7_02_011745]

Appointment of Successor [a05-3287_1ex10d2.htm#Section7_02_011745]

 

SECTION 7.03. [a05-3287_1ex10d2.htm#Section7_03_010449]

Waiver of Past Defaults [a05-3287_1ex10d2.htm#Section7_03_010449]

 

SECTION 7.04. [a05-3287_1ex10d2.htm#Section7_04_010452]

Notice of Servicer Default [a05-3287_1ex10d2.htm#Section7_04_010452]

 

 

 

 

ARTICLE VIII                               MISCELLANEOUS PROVISIONS
[a05-3287_1ex10d2.htm#ArticleViiiMiscellaneousProvision_010454]

 

 

 

 

SECTION 8.01. [a05-3287_1ex10d2.htm#Section8_01_010501]

Amendment [a05-3287_1ex10d2.htm#Section8_01_010501]

 

SECTION 8.02. [a05-3287_1ex10d2.htm#Section8_02_010504]

Accounts and Records [a05-3287_1ex10d2.htm#Section8_02_010504]

 

SECTION 8.03. [a05-3287_1ex10d2.htm#Section8_03_010508]

Notices [a05-3287_1ex10d2.htm#Section8_03_010508]

 

SECTION 8.04. [a05-3287_1ex10d2.htm#Section8_04_010515]

Assignment [a05-3287_1ex10d2.htm#Section8_04_010515]

 

SECTION 8.05. [a05-3287_1ex10d2.htm#Section8_05_010517]

Limitations on Rights of Others [a05-3287_1ex10d2.htm#Section8_05_010517]

 

SECTION 8.06. [a05-3287_1ex10d2.htm#Section8_06_010519]

Severability [a05-3287_1ex10d2.htm#Section8_06_010519]

 

SECTION 8.07. [a05-3287_1ex10d2.htm#Section8_07_010521]

Separate Counterparts [a05-3287_1ex10d2.htm#Section8_07_010521]

 

SECTION 8.08. [a05-3287_1ex10d2.htm#Section8_08_010524]

Headings [a05-3287_1ex10d2.htm#Section8_08_010524]

 

SECTION 8.09. [a05-3287_1ex10d2.htm#Section8_09_010526]

Governing Law [a05-3287_1ex10d2.htm#Section8_09_010526]

 

SECTION 8.10. [a05-3287_1ex10d2.htm#Section8_10_010529]

Assignment to Trustee [a05-3287_1ex10d2.htm#Section8_10_010529]

 

SECTION 8.11. [a05-3287_1ex10d2.htm#Section8_11_010532]

Nonpetition Covenants [a05-3287_1ex10d2.htm#Section8_11_010532]

 

SECTION 8.12. [a05-3287_1ex10d2.htm#Section8_12_010535]

CPUC Consents [a05-3287_1ex10d2.htm#Section8_12_010535]

 

 

ii

--------------------------------------------------------------------------------


 

 

Exhibit A [a05-3287_1ex10d2.htm#ExhibitA_010605]

Annual Certificate of Compliance [a05-3287_1ex10d2.htm#ExhibitA_010605]

 

 

Exhibit B [a05-3287_1ex10d2.htm#ExhibitB_010608]

Form of Quarterly Servicer’s Certificate [a05-3287_1ex10d2.htm#ExhibitB_010608]

 

 

Exhibit C [a05-3287_1ex10d2.htm#ExhibitC_010612]

Form of Monthly Servicer’s Certificate [a05-3287_1ex10d2.htm#ExhibitC_010612]

 

 

Exhibit D [a05-3287_1ex10d2.htm#ExhibitD_010614]

Form of Daily Servicer’s Certificate [a05-3287_1ex10d2.htm#ExhibitD_010614]

 

 

Exhibit E [a05-3287_1ex10d2.htm#ExhibitE_010953]

Form of Annual DRC Charge True-Up Mechanism Advice Filing
[a05-3287_1ex10d2.htm#ExhibitE_010953]

 

 

Exhibit F [a05-3287_1ex10d2.htm#ExhibitF_011006]

Form of Anniversary DRC Charge True-Up Mechanism Advice Filing
[a05-3287_1ex10d2.htm#ExhibitF_011006]

 

 

Exhibit G

Expected Amortization Schedule

 

 

Annex I

Servicing Procedures

 

 

Attachment A to Annex I

Calculation of Aggregate Monthly Remittance Amount

 

 

 

 

Attachment B to Annex I

Calculation of Daily Remittance Amounts for First Six Collection Periods

 

iii

--------------------------------------------------------------------------------


 

RECOVERY PROPERTY SERVICING AGREEMENT dated as of February 10, 2005, between
PG&E ENERGY RECOVERY FUNDING LLC, a Delaware limited liability company (the
“Issuer”), and PACIFIC GAS AND ELECTRIC COMPANY, a California corporation, as
the servicer of the Recovery Property (together with each successor to Pacific
Gas and Electric Company (in the same capacity) pursuant to Section 6.03 or
Section 7.02, the “Servicer”).

 

RECITALS

 

A.                                   Pursuant to the Statute and the Financing
Order, the Seller and the Issuer are concurrently entering into the Sale
Agreement pursuant to which the Seller is selling to the Issuer the Recovery
Property created pursuant to the PU Code, the Financing Order and the Issuance
Advice Letter described in such Sale Agreement, and the Seller may sell other
Recovery Property to the Issuer pursuant to Subsequent Sale Agreements.

 

B.                                     In connection with its ownership of the
Recovery Property and in order to collect the DRC Charges associated with each
Series of Bonds, as defined herein, the Issuer desires to engage the Servicer to
carry out the functions described herein.  The Servicer currently performs
similar functions for itself with respect to its own charges to its customers
and may in the future perform for others.  In addition, the Issuer desires to
engage the Servicer to obtain True-Up Adjustments from the CPUC.  The Servicer
desires to perform all of these activities.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

Definitions

 

SECTION 1.01.                 Definitions.  Whenever used in this Agreement, the
following words and phrases shall have the following meanings:

 

“Actual DRC Payments” means the actual DRC Payments received by the Servicer
attributable to a particular Billing Period, which are determined by adjusting
Estimated DRC Payments for such Billing Period as specified in Annex I.

 

“Advice Letter” means any filing made with the CPUC by the Servicer with respect
to the DRC Charges or any True-Up Adjustment in the form of an advice letter,
including an Issuance Advice Letter, a Routine Annual True-Up Mechanism Advice
Letter, an Anniversary True-Up Mechanism Advice Letter, a Routine Quarterly
True-Up Mechanism Advice Letter or a Non-Routine True-Up Mechanism Advice
Letter.

 

“Aggregate Monthly Remittance Amount”, with respect to each Series of Bonds, has
the meaning set forth in Annex I hereto.

 

“Agreement” means this Recovery Property Servicing Agreement, together with all
Exhibits, Annexes and Attachments hereto, as the same may be amended and
supplemented from time to time.

 

“Anniversary True-Up Mechanism Advice Letter” means an Advice Letter filed with
the CPUC at least fifteen days prior to the Financing Order Anniversary Date in
respect of a True-Up Adjustment, substantially in the form of Exhibit F hereto. 
Any True-Up Adjustment required as a result of the Anniversary True-Up Mechanism
Advice Letter will become effective on the date specified by the CPUC in
accordance with the Financing Order.

 

“Annual Accountant’s Report” has the meaning set forth in Section 3.04.

 

2

--------------------------------------------------------------------------------


 

“Annual Adjustment Filing Date” means each December 15, from and including
December 15, 2005 to and including the last December 15 preceding the Retirement
Date; provided, however, that if any such day is not a Servicer Business Day,
“Annual Adjustment Filing Date” shall mean the Servicer Business Day immediately
preceding such day.

 

“Applicable ESP” means, with respect to each Consumer, the ESP, if any,
providing “direct access” service to that Consumer.

 

“Billing Period” means a calendar month.

 

“Bills” means each of the regular monthly bills, the summary bills, the opening
bills and the closing bills issued to Consumers or ESPs by PG&E on its own
behalf and in its capacity as Servicer.

 

“Bonds” means each Series of energy recovery bonds issued by the Issuer pursuant
to an Indenture, unless such Indenture specifies such energy recovery bonds are
subject to a different servicing agreement.

 

“Capital Subaccount” has the meaning set forth in the applicable Indenture.

 

“Certificate of Compliance” has the meaning set forth in Section 3.03.

 

“Closing Date” means February 10, 2005.

 

“Collection Period” means the calendar month immediately preceding the
respective Monthly Remittance Date.

 

“Consolidated ESP Billing” has the meaning set forth in Annex I hereto.

 

“Consumers” has the meaning set forth in Section 1.01 of the Sale Agreement.

 

“CPUC” means the California Public Utilities Commission or any successor
governmental agency that has regulatory authority over the True-Up Adjustments
contemplated by the Statute.

 

3

--------------------------------------------------------------------------------


 

“CPUC Regulations” means all regulations, rules, tariffs, orders and laws
applicable to public utilities or ESPs, as the case may be, and promulgated by,
enforced by or otherwise within the jurisdiction of the CPUC.

 

“Daily Remittance” has the meaning set forth in Section 6.11(d).

 

“Daily Remittance Date” means the date of each Daily Remittance.

 

“Daily Servicer’s Certificate” means a certificate, substantially in the form of
Exhibit D hereto, completed and executed by a Responsible Officer pursuant to
Section 3.01(b)(ii).

 

“DRC Charges” means, with respect to each Series of Bonds, the charges for fixed
recovery amounts authorized to be billed to Consumers in respect of Recovery
Property pursuant to the Financing Order and the Issuance Advice Letter relating
to such Series of Bonds, as calculated pursuant to the applicable Issuance
Advice Letter and each true-up mechanism advice letter filed with the CPUC
pursuant to the Financing Order.

 

“DRC Collections” means DRC Payments that are remitted by the Servicer to the
applicable Collection Account.

 

“DRC Effective Date” means, with respect to each Series of Bonds, the date on
which the initial DRC Charge goes into effect pursuant to the terms of the
Financing Order and the Issuance Advice Letter.

 

“DRC End Date” means, with respect to each Series of Bonds, depending on the
context in which used, either:  (i) the date on which specific DRC Charges in
respect of such Series of Bonds end because such DRC Charges have been replaced
with revised DRC Charges or (ii) the DRC Termination Date.

 

4

--------------------------------------------------------------------------------


 

“DRC Payments” means the payments made by Consumers, or by ESPs on behalf of
Consumers, based on the DRC Charges.  Notwithstanding any other provision of
this Agreement, DRC Payments shall not include Retained Collections.

 

“DRC Start Date” means, with respect to each Series of Bonds, depending on the
context in which used, either:  (i) the DRC Effective Date or (ii) the date on
which specific revised DRC Charges go into effect to replace previously existing
DRC Charges.

 

“DRC Termination Date” means, with respect to each Series of Bonds, the date on
which the usage of electricity will cease to give rise to DRC Charges in respect
of such Series of Bonds pursuant to the terms of the Financing Order.

 

“ESP” means an alternative energy service provider who has entered into an ESP
Service Agreement with PG&E.

 

“ESP Service Agreement” means an agreement between an ESP and PG&E for the
provision of “direct access” service to customers in accordance with CPUC
Decision 97-10-087 and subsequent decisions.

 

“Estimated DRC Payments” means the sum of the amounts remitted to the applicable
Trustee as DRC Payments with respect to a Billing Period during the six months
following such Billing Period based on the Monthly Collections Curve.

 

“Excess Remittance” means, with respect to each Series of Bonds, the amount, if
any, calculated for a particular Monthly Remittance Date, by which all Estimated
DRC Payments remitted to the Collection Account on and prior to such Monthly
Remittance Date with respect to the DRC Charges billed to Consumers during the
sixth preceding Billing Period exceed Actual DRC Payments received by the
Servicer attributable to such Billing Period.

 

5

--------------------------------------------------------------------------------


 

“Expected Amortization Schedule” means, with respect to each Series of Bonds,
the Expected Amortization Schedule set forth on Exhibit G hereto, as the same
may be amended from time to time pursuant to Section 4.01(a).

 

“Financing Order” means the order of the CPUC, Decision 04-11-015, issued on
November 19, 2004, which became effective on November 29, 2004.

 

“Financing Order Anniversary Date” means November 19 of each year.

 

“Indenture” means each indenture, between the Issuer and the applicable Trustee,
as the same may be amended and supplemented from time to time pursuant to which
Bonds are issued.

 

“Initial Recovery Property” means the Recovery Property as defined in
Section 1.01 of the Sale Agreement.

 

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Federal or state bankruptcy, insolvency or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of 60 consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable Federal or
state bankruptcy, insolvency or other similar law now or hereafter in effect, or
the consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial

 

6

--------------------------------------------------------------------------------


 

part of its property, or the making by such Person of any general assignment for
the benefit of creditors, or the failure by such Person generally to pay its
debts as such debts become due.

 

“Issuance Advice Letter” means, with respect to each Series of Bonds, the Advice
Letter filed with the CPUC in connection with and immediately prior to the
issuance of that Series of Bonds.  The first Issuance Advice Letter will
establish the initial DRC Charges in respect of the first Series of Bonds, and
each subsequent Issuance Advice Letter will specify the initial DRC Charges in
respect of additional Series of Bonds.

 

“Issuer” has the meaning set forth in the first paragraph hereof.

 

“Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
any kind.

 

“Losses” has the meaning assigned to that term in Section 5.04.

 

“Monthly Collections Curve” has the meaning set forth on Attachment A to Annex I
hereto.

 

“Monthly Remittance Date” means the twentieth day of each calendar month or, if
such day is not a Business Day, the next succeeding Business Day, commencing in
April, 2005.

 

“Monthly Servicer’s Certificate” means a certificate, substantially in the form
of Exhibit C hereto, completed and executed by a Responsible Officer pursuant to
Section 3.01(b)(i).

 

“Non-Routine True-Up Adjustment” has the meaning set forth in
Section 4.01(c)(i).

 

“Non-Routine True-Up Mechanism Advice Letter” means an Advice Letter filed with
the CPUC in accordance with the Financing Order with respect to any Non-Routine
True-Up

 

7

--------------------------------------------------------------------------------


 

Adjustment, pursuant to which the related Non-Routine True-Up Adjustment
generally will become effective at the beginning of the first Quarter that is at
least 90 days after filing.

 

“Officer’s Certificate” means a certificate signed by a Responsible Officer.

 

“Opinion of Counsel” means one or more written opinions of counsel who may be
employees of or counsel to the party providing such opinion(s) of counsel, which
counsel shall be reasonably acceptable to the party receiving such opinion(s) of
counsel.

 

“Overcollateralization Subaccount” has the meaning set forth in the applicable
Indenture.

 

“Payment Date” means, with respect to any Series or Class, each March 25,
June 25, September 25 and December 25 of each year, provided that if any such
date is not a Business Day, the Payment Date shall be the Business Day
immediately succeeding such date.

 

“PG&E” means Pacific Gas and Electric Company.

 

“Principal Balance” means, as of any Payment Date, the sum of the outstanding
principal amount of the applicable Class or Series of Bonds.

 

“Projected Principal Balance” means, with respect to each Series of Bonds, as of
any Payment Date, the sum of the projected outstanding principal amount of such
Series of Bonds for such Payment Date set forth in the Expected Amortization
Schedule.

 

“PU Code” means the California Public Utilities Code, as amended from time to
time.

 

“Quarter” means each calendar quarter, specifically:

 

January 1 to and including March 31;

 

April 1 to and including June 30;

 

July 1 to and including September 30; and

 

8

--------------------------------------------------------------------------------


 

October 1 to and including December 31.

 

“Quarterly Servicer’s Certificate” means a certificate, substantially in the
form of Exhibit B hereto, completed and executed by a Responsible Officer
pursuant to Section 4.01(d)(ii).

 

“Recovery Property” means the Initial Recovery Property and, from and after the
applicable Subsequent Sale Date therefor, any Subsequent Recovery Property.

 

“Recovery Property Records” has the meaning assigned to that term in
Section 5.01.

 

“Remittance Shortfall” means, with respect to each Series of Bonds, the amount,
if any, calculated for a particular Monthly Remittance Date, by which Actual DRC
Payments received by the Servicer attributable to DRC Charges billed to
Consumers during the sixth preceding Billing Period exceed all Estimated DRC
Payments remitted to the Collection Account on and prior to such Monthly
Remittance Date with respect to such Billing Period.

 

“Required Capital Level” means, with respect to each Series of Bonds, 0.5
percent of the initial principal amount of such Series of Bonds.

 

“Required Overcollateralization Level” means, with respect to each Series of
Bonds, as of any Payment Date, the amount required to be on deposit in the
Overcollateralization Subaccount for such Series of Bonds as specified in the
related Indenture.

 

“Reserve Subaccount” has the meaning set forth in the applicable Indenture.

 

“Responsible Officer” means the chairman of the board, the chief executive
officer, the president, the vice chairman of the board, any senior vice
president, any vice president, the treasurer, any assistant treasurer, the
secretary, any assistant secretary or the controller of the Servicer.

 

9

--------------------------------------------------------------------------------


 

“Retained Collections” means payments based on the DRC Charges that the
Financing Order, a Tariff, an order or decision of the CPUC, or CPUC Regulations
provide are to be retained by the Seller or the Servicer and not remitted to the
Issuer.

 

“Retirement Date” means, with respect to any Series of Bonds, the later of the
day on which the final distribution is made to the Trustee in respect of the
last outstanding Bond of that Series and the day on which all amounts required
to be paid by DRC Charges have been paid in respect of that Series.

 

“Routine Annual True-Up Mechanism Advice Letter” means an Advice Letter filed
with the CPUC at least fifteen days prior to the end of each calendar year in
respect of an annual True-Up Adjustment, substantially in the form of Exhibit E
hereto.  The Routine Annual True-Up Mechanism Advice Letter will become
effective on the first calendar day of the next calendar year.

 

“Routine Quarterly True-Up Mechanism Advice Letter” means an Advice Letter filed
with the CPUC at least fifteen days prior to the end of any of the first three
Quarters of each calendar year in respect of a quarterly True-Up Adjustment. 
The Routine Quarterly True-Up Mechanism Advice Letter will become effective on
the first calendar day of the next Quarter.

 

“Sale Agreement” means the Recovery Property Purchase and Sale Agreement, dated
as of the date hereof, between the Seller and the Issuer, as amended and
supplemented from time to time.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Seller” means Pacific Gas and Electric Company and its successors in interest
to the extent permitted under the Sale Agreement or a Subsequent Sale Agreement.

 

10

--------------------------------------------------------------------------------


 

“Series” means all Bonds issued on the same Series Issuance Date pursuant to the
same Indenture.

 

“Series Issuance Date” means the date on which a Series of Bonds is issued.  The
Series Issuance Date for the Series 2005-1 Bonds is February 10, 2005.

 

“Servicer” has the meaning set forth in the first paragraph hereof.

 

“Servicer Business Day” means any day other than a Saturday, a Sunday or a day
(i) on which banking institutions or trust companies in New York, New York or
San Francisco, California, are authorized or obligated by law, regulation or
executive order to remain closed or (ii) on which the Servicer’s offices in
California are closed for business.

 

“Servicer Default” means an event specified in Section 7.01.

 

“Servicing Fee” means, with respect to each Series of Bonds, the fee payable on
each Payment Date to the Servicer for services rendered during the period from,
but not including, the preceding Payment Date to and including the current
Payment Date, determined pursuant to Section 6.06.

 

“Statute” means Chapter 46, California Statutes of 2004, codified at Public
Utilities Code Section 848 et seq., as further amended from time to time.

 

“Subsequent Sale Agreement” has the meaning assigned to that term in the
definition of Subsequent Recovery Property.

 

“Subsequent Sale Date” means any date on which Subsequent Recovery Property is
sold to the Issuer pursuant to a Subsequent Sale Agreement.

 

“Subsequent Recovery Property” means any recovery property (as defined in
Section 848 of the PU Code) created under the PU Code and the Financing Order
and specifically described in the related Issuance Advice Letter and sold to the
Issuer by the Seller

 

11

--------------------------------------------------------------------------------


 

pursuant to an agreement substantially similar to the Sale Agreement (a
“Subsequent Sale Agreement”).

 

“Tariff” means each rate tariff filed with the CPUC pursuant to the Financing
Order and the Statute relating to the DRC Charges for each Series of Bonds.

 

“Termination Notice” has the meaning assigned to that term in Section 7.01.

 

“True-Up Adjustment” means each adjustment to the DRC Charges made pursuant to
the terms of the Financing Order and in accordance with Section 4.01 hereof.

 

“Trustee” means each Person acting as trustee under an Indenture.

 

“Trust Officer” means any officer assigned to the Corporate Trust Office,
including any managing director, vice president, assistant vice president,
assistant treasurer, assistant secretary or any other officer of the related
Trustee customarily performing functions similar to those performed by any of
the above designated officers and having direct responsibility for the
administration of the relevant Indenture, and also, with respect to a particular
matter, any other officer, to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.

 

SECTION 1.02.                 Other Definitional Provisions.

 

(a)                                  Capitalized terms used herein and not
otherwise defined herein have the meanings assigned to them in the applicable
Indenture.

 

(b)                                 All terms defined in this Agreement shall
have the defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.

 

12

--------------------------------------------------------------------------------


 

(c)                                  The words “hereof,” “herein,” “hereunder”
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement;
Section, Exhibit, Annex and Attachment references contained in this Agreement
are references to Sections, Exhibits, Annexes and Attachments in or to this
Agreement unless otherwise specified; and the term “including” shall mean
“including without limitation.”

 

(d)                                 The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter forms of such terms.

 

(e)                                  Each reference herein to the Sale
Agreement, an Indenture, or any other Basic Document refers to such agreement as
in effect on the Closing Date unless otherwise agreed to by the Servicer and the
Issuer.

 

(f)                                    Any term used herein that is defined in
the Statute and not otherwise defined herein shall have the meaning set forth in
the Statute.

 

ARTICLE II

Appointment and Authorization

 

SECTION 2.01.                 Appointment of Servicer; Acceptance of
Appointment.  Subject to Section 6.05 and Article VII, the Issuer hereby
appoints the Servicer, and the Servicer hereby accepts such appointment, to
perform the Servicer’s obligations pursuant to this Agreement in accordance with
the terms of this Agreement and applicable law.  This appointment and the
Servicer’s acceptance thereof may not be revoked except in accordance with the
express terms of this Agreement.

 

SECTION 2.02.                 Authorization.  Without limiting the generality of
Section 2.01, the Servicer or its designee is hereby authorized and empowered,
unless such power is

 

13

--------------------------------------------------------------------------------


 

revoked on account of the occurrence of a Servicer Default pursuant to
Section 7.01, (i) to execute and deliver, on behalf of the Issuer, any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Recovery
Property and, after the delinquency of any Recovery Property and to the extent
permitted under and in compliance with applicable law and regulations, to
commence collection proceedings with respect to such Recovery Property, and (ii)
to make any filings, reports, notices, and applications with, to seek any
consents or authorizations from, and to participate in any proceedings before,
the CPUC or any other governmental authority to the extent relating to the
Recovery Property. The Issuer and the Trustee upon reasonable request therefor
shall furnish the Servicer with any documents in their possession necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder

 

SECTION 2.03.                 Dominion and Control Over the Recovery Property. 
Notwithstanding any other provision herein, the Servicer and the Issuer agree
that the Issuer shall have dominion and control over the Recovery Property, and
the Servicer, in accordance with the terms hereof, is acting solely as the
Servicer with respect to the Recovery Property and the Recovery Property
Records.  The Servicer hereby agrees that it shall not take any action that is
not authorized by this Agreement, that is not consistent with its customary
procedures and practices, or that shall impair the rights of the Issuer in the
Recovery Property, in each case unless such action is required by law or court
or regulatory order.

 

ARTICLE III

Billing Services

 

SECTION 3.01.                 Duties of Servicer.  The Servicer shall have the
following duties:

 

14

--------------------------------------------------------------------------------


 

(a)                                  Duties of Servicer Generally.  The
Servicer’s duties in general shall include management, servicing and
administration of the Recovery Property; obtaining meter reads, calculating
electric usage, billing, collections and posting of all payments in respect of
the Recovery Property; responding to inquiries by Consumers, the CPUC, or any
federal, local or other state governmental authorities with respect to the
Recovery Property; delivering Bills to Consumers and ESPs, processing and
depositing collections and making periodic remittances pursuant to the Financing
Order and each Tariff; furnishing periodic reports to the Issuer, the Trustee
and the Rating Agencies; and taking action in connection with True-Up
Adjustments as set forth herein.  Certain of the duties set forth above may be
performed by ESPs pursuant to ESP Service Agreements if such ESPs satisfy the
creditworthiness requirements as set forth in Pacific Gas and Electric Company’s
Electric Rule 22.P., “Credit Requirements.”  Anything to the contrary
notwithstanding, the duties of the Servicer set forth in this Agreement shall be
qualified in their entirety by any CPUC Regulations as in effect at the time
such duties are to be performed.  Without limiting the generality of this
Section 3.01(a), in furtherance of the foregoing, the Servicer hereby agrees
that it shall also have, and shall comply with, the duties and responsibilities
relating to data acquisition, electric usage and bill calculation, billing,
customer service functions, collections, payment processing and remittance set
forth in Annex I hereto.

 

(b)                                 Reporting Functions.

 

(i)                                     Monthly Servicer’s Certificate.  With
respect to each Series of Bonds, on or before each Monthly Remittance Date, the
Servicer shall prepare and deliver to the Issuer, the Trustee and the Rating
Agencies a written report substantially in the form of

 

15

--------------------------------------------------------------------------------


 

Exhibit C hereto setting forth certain information relating to DRC Collections
during the Collection Period preceding such Monthly Remittance Date.

 

(ii)                                  Daily Servicer’s Certificate.  With
respect to each Series of Bonds, if the Servicer is required to remit DRC
Payments on a daily basis, the Servicer shall prepare and deliver to the Issuer,
the Trustee and the Rating Agencies a written report substantially in the form
of Exhibit D hereto with respect to each daily remittance, in addition to the
monthly reports.

 

(iii)                               Other Information.  With respect to each
Series of Bonds, upon the reasonable request of the Issuer, the Trustee, or any
Rating Agency, the Servicer shall provide to such Issuer, Trustee, or Rating
Agency, as the case may be, any public financial information in respect of the
Servicer, or any material information regarding the applicable Recovery Property
to the extent it is reasonably available to the Servicer, as may be reasonably
necessary and permitted by law for the Issuer, the Trustee or the Rating Agency
to monitor the performance by the Servicer hereunder.  In addition, so long as
any of the Bonds of any Series are outstanding, the Servicer shall provide the
Issuer and the applicable Trustee, within a reasonable time after written
request therefor, any information available to the Servicer or reasonably
obtainable by it that is necessary to calculate the applicable DRC Charges.

 

(iv)                              Preparation of Reports to be Filed With the
SEC.  The Servicer shall prepare any reports required to be filed by the Issuer
under the securities laws, including but not limited to a copy of each Quarterly
Servicer’s Certificate described in Section 4.01(d)(ii).

 

16

--------------------------------------------------------------------------------


 

SECTION 3.02.                 Servicing and Maintenance Standards.  The Servicer
shall (a)  manage, service, administer and make collections in respect of the
Recovery Property with reasonable care and in material compliance with
applicable law, including all applicable CPUC Regulations and guidelines, using
the same degree of care and diligence that the Servicer exercises with respect
to billing and collection activities for its own account and, if applicable, for
others; (b)  follow customary standards, policies and procedures for the
industry in performing its duties as Servicer; (c)  use all reasonable efforts,
consistent with its customary servicing procedures, to enforce the rights of the
Issuer and the Trustee in respect of the Recovery Property; and (d)  comply in
all material respects with all laws and regulations applicable to and binding on
it relating to the Recovery Property.  The Servicer shall follow such customary
and usual practices and procedures as it shall deem necessary or advisable in
its servicing of all or any portion of the Recovery Property, which, in the
Servicer’s judgment, may include the taking of legal action.

 

SECTION 3.03.                 Certificate of Compliance.  With respect to each
Series of Bonds, the Servicer shall deliver to the Issuer, the Trustee, the CPUC
and the Rating Agencies on or before September 30 of each year, commencing
September 30, 2005 to and including the September 30 succeeding the Retirement
Date, an Officer’s Certificate substantially in the form of Exhibit A hereto (a
“Certificate of Compliance”), stating that:  (i) a review of the activities of
the Servicer during the twelve months ended the preceding June 30 (or, in the
case of the first Certificate of Compliance to be delivered on or before
September 30, 2005, the period of time from the Closing Date until June 30,
2005) and of its performance under this Agreement has been made under such
officer’s supervision, and (ii) to the best of such officer’s knowledge, based
on such review, the Servicer has fulfilled all of its obligations in all
material respects under

 

17

--------------------------------------------------------------------------------


 

this Agreement throughout such twelve months (or, in the case of the Certificate
of Compliance to be delivered on or before September 30, 2005, the period of
time from the Closing Date until June 30, 2005), or, if there has been a default
in the fulfillment of any such material obligation, specifying each such
material default known to such officer and the nature and status thereof.

 

SECTION 3.04.                 Annual Report by Independent Public Accountants.

 

(a)                                  With respect to each Series of Bonds, the
Servicer shall cause a firm of independent certified public accountants (which
may provide other services to the Servicer or the Seller) to prepare, and the
Servicer shall deliver to the Issuer, the Trustee, the CPUC and the Rating
Agencies, a report addressed to the Servicer (the “Annual Accountant’s Report”),
which may be included as part of the Servicer’s customary auditing activities,
for the information and use of the Issuer and the Trustee, on or before
September 30 of each year, beginning September 30, 2005 to and including the
September 30 succeeding the Retirement Date, to the effect that such firm has
performed certain procedures in connection with the Servicer’s compliance with
its obligations under this Agreement during the preceding twelve months ended
June 30 (or, in the case of the first Annual Accountant’s Report to be delivered
on or before September 30, 2005, the period of time from the Closing Date until
June 30, 2005), identifying the results of such procedures and including any
exceptions noted.  In the event such accounting firm requires the Trustee to
agree or consent to the procedures performed by such firm, the Issuer shall
direct the Trustee in writing to so agree; it being understood and agreed that
the Trustee will deliver such letter of agreement or consent in conclusive
reliance upon the direction of the Issuer, and the Trustee will not make any
independent inquiry or investigation as to, and shall have no obligation or
liability in respect of the sufficiency, validity or correctness of such
procedures.

 

18

--------------------------------------------------------------------------------


 

(b)                                 The Annual Accountant’s Report shall also
indicate that the accounting firm providing such report is independent of the
Servicer within the meaning of the Code of Professional Ethics of the American
Institute of Certified Public Accountants.

 

ARTICLE IV

Services Related to True-Up Adjustments

 

SECTION 4.01.                 Periodic True-Up Adjustments.  With respect to
each Series of Bonds, from time to time, until the Retirement Date, the Servicer
shall identify the need for True-Up Adjustments and shall take all reasonable
action to obtain and implement such True-Up Adjustments, all in accordance with
the following:

 

(a)                                  Expected Amortization Schedule.  The
initial Expected Amortization Schedule for the initial Series of Bonds is
attached hereto as Exhibit G.  In connection with the issuance by the Issuer of
any additional Series of Bonds after the Closing Date, the Servicer, on or prior
to the Series Issuance Date therefor, shall revise Exhibit G to add the Expected
Amortization Schedule relating to each new Series of Bonds setting forth, as of
each Payment Date through the scheduled retirement of that Series of Bonds, the
aggregate principal amounts of the Bonds of that Series, expected to be
outstanding on such Payment Date.

 

(b)                                 Routine True-Up Adjustments and Yearly
Filings.

 

(i)                                     Routine Yearly True-Up Adjustments and
Filings.

 

(1)                                  Each year on or immediately before the
Annual Adjustment Filing Date with respect to each Series of Bonds, the Servicer
shall:  (A) estimate collections through the December 31 immediately following
such Annual Adjustment Filing Date and through December 31 of the year following
the year of such Annual Adjustment Filing Date; (B) update the

 

19

--------------------------------------------------------------------------------


 

assumptions underlying the DRC Charges, including electric usage volume
projected to be sold to Consumers (exclusive of usage relating to any Retained
Collections), the rate of delinquencies and write-offs, the amount of any
Retained Collections that will be withheld or become eligible to be remitted to
the Trustee during the period, to the extent known, estimated expenses and fees
of the Issuer, to the extent not fixed, and the Monthly Collections Curve;
(C) determine the revised DRC Charges that, together with any funds on deposit
in the Reserve Subaccount, would:  (1) cause all accrued and unpaid interest to
be paid in full and the Principal Balance to equal the Projected Principal
Balance, (2) cause the balance in the Overcollateralization Subaccount to equal
the Required Overcollateralization Level, (3) restore the balance in the Capital
Subaccount to the Required Capital Level and (4) cause all other fees, expenses
and indemnities of the Issuer to be paid, in each case within twelve months
after such revised DRC Charges go into effect (and with respect to any True-Up
Adjustments occurring after the last Scheduled Maturity Date for that Series,
determine the revised DRC Charges that would be sufficient to retire the unpaid
Principal Balance of that Series within the earlier of (x) the end of the then
current calendar year and (y) the last Final Legal Maturity Date for that
Series); (D) file a Routine Annual True-Up Mechanism Advice Letter with the
CPUC, substantially in the form attached hereto as Exhibit E, to notify the CPUC
of the DRC Charges for the coming year; and (E) take all reasonable actions and
make

 

20

--------------------------------------------------------------------------------


 

all reasonable efforts to secure such True-Up Adjustment and to enforce the
provisions of the Statute which obligate the CPUC to approve rates at levels
sufficient to recover the DRC Payments in accordance with the Expected
Amortization Schedule.

 

(2)                                  Each year on or immediately before
November 4 of such year, which is the date that is fifteen days before the
Financing Order Anniversary Date, commencing on November 4, 2005 (or if such
date is not a Servicer Business Day, on the Servicer Business Day immediately
preceding such date), the Servicer shall:  (A) estimate collections through the
end of the Quarter in which the Financing Order Anniversary Date occurs; (B) if
required by the Servicer in its judgment or found to be necessary by the CPUC,
update the assumptions underlying the DRC Charges, including electric usage
volume projected to be sold to Consumers (exclusive of usage relating to
Retained Collections), the rate of delinquencies and write-offs, the amount of
any Retained Collections that will be withheld or will become eligible to be
remitted to the Trustee during the period, to the extent known, and estimated
expenses and fees of the Issuer to the extent not fixed; (C) if required by the
Servicer in its judgment or found to be necessary by the CPUC, determine the
revised DRC Charges that, together with any funds on deposit in the Reserve
Subaccount, would: (1) cause all accrued and unpaid interest to be paid in full
and the Principal Balance to equal the Projected Principal Balance, (2) cause
the balance in the Overcollateralization Subaccount to equal the

 

21

--------------------------------------------------------------------------------


 

Required Overcollateralization Level, (3) restore the balance in the Capital
Subaccount to the Required Capital Level and (4) cause all other fees, expenses
and indemnities of the Issuer to be paid, in each case within twelve months
after such revised DRC Charges go into effect (and with respect to any True-Up
Adjustments occurring after the last Scheduled Maturity Date for that Series,
determine the revised DRC Charges that would be sufficient to retire the unpaid
Principal Balance of that Series within the earlier of (x) the end of the then
current calendar year and (y) the last Final Legal Maturity Date for that
Series); (D) file an Anniversary True-Up Mechanism Advice Letter with the CPUC,
substantially in the form attached hereto as Exhibit F; and (E) take all
reasonable actions and make all reasonable efforts to secure the resulting
True-Up Adjustment (if such an adjustment is sought by the Servicer or found to
be necessary by the CPUC) and to enforce the provisions of the Statute which
obligate the CPUC to approve rates at levels sufficient to recover the DRC
Payments in accordance with the Expected Amortization Schedule.

 

(3)                                  In the case of a True-Up Adjustment
pursuant to a Routine Annual True-Up Mechanism Advice Letter, the Servicer shall
implement the revised DRC Charges, if any, as of the first day of the following
calendar year.

 

(4)                                  In the case of a True-Up Adjustment
required by the Servicer in its judgment or found to be necessary by the CPUC
pursuant to

 

22

--------------------------------------------------------------------------------


 

an Anniversary True-Up Mechanism Advice Letter, the Servicer shall implement the
revised DRC Charges, if any, within 90 days of the anniversary of the issuance
of the Financing Order.

 

(ii)                                  Routine Quarterly True-Up Adjustments.

 

(1)                                  The Servicer may file Routine Quarterly
True-Up Mechanism Advice Letters.  Except as provided in Sections 4.01(b)(ii)(2)
4.01(b)(ii)(3) and 4.01(b)(ii)(4), the Servicer shall not be obligated to file
Routine Quarterly True-Up Mechanism Advice Letters.

 

(2)                                  If the Issuance Advice Letter with respect
to that Series of Bonds provides that the Servicer will file Routine Quarterly
True-Up Mechanism Advice Letters, then the Servicer shall make such filings in
accordance with the Financing Order.

 

(3)                                  With respect to the Series 2005-1 Bonds,
the Servicer shall file a Routine Quarterly True-Up Mechanism Advice Letter no
later than fifteen days before the end of any of the first three Quarters of
each calendar year if the outstanding principal balance of the Series 2005-1
Bonds as of the Payment Date occurring in that Quarter, after giving effect to
payments made on such Payment Date, is projected to be 5% or more greater than
the scheduled principal balance specified in the Expected Amortization
Schedule for such Payment Date.

 

(4)                                  If the principal amount of that Series of
Bonds remains outstanding after the last Scheduled Maturity Date for such
Series, the Servicer shall file Routine Quarterly True-Up Mechanism Advice
Letters

 

23

--------------------------------------------------------------------------------


 

until all Classes of Bonds of such Series and other amounts to be paid from DRC
Charges relating to such Series have been paid in full.  Each such Routine
Quarterly True-Up Mechanism Advice Letter shall request adjustments to the DRC
Charges projected to pay all amounts required to be paid by such DRC Charges by
the earlier of the end of the then current calendar year or the latest Final
Legal Maturity Date for that Series of Bonds.

 

(c)                                  Non-Routine True-Up Adjustments.

 

(i)                                     Whenever the Servicer determines that
the existing model for calculating the DRC Charges should be amended or revised,
the Servicer shall file a Non-Routine True-Up Mechanism Advice Letter with the
CPUC designating the adjustments to the model and any corresponding adjustments
to the DRC Charges (collectively, a “Non-Routine True-Up Adjustment”).

 

(ii)                                  The Servicer shall take all reasonable
actions and make all reasonable efforts to secure any Non-Routine True-Up
Adjustments.

 

(iii)                               The Servicer shall implement any resulting
adjustments to the model and any resulting revised DRC Charges as of the first
day of the Quarter that begins at least 90 days after the Non-Routine True-Up
Mechanism Advice Letter is filed.

 

(d)                                 Reports.

 

(i)                                     Notification of Advice Letter Filings
and True-Up Adjustments.  Whenever the Servicer files an Advice Letter with the
CPUC, the Servicer shall send a copy of such filing (together with a copy of all
notices and documents which, in the Servicer’s reasonable judgment, are material
to the adjustments effected by such Advice

 

24

--------------------------------------------------------------------------------


 

Letter) to the Issuer, the Trustee and the Rating Agencies concurrently
therewith.  If any True-Up Adjustment requested in any such Advice Letter filing
does not become effective on the applicable date as provided by the Financing
Order, the Servicer shall notify the Issuer, the Trustee and the Rating Agencies
by the end of the second Servicer Business Day after such applicable date.

 

(ii)                                  Periodic Servicer’s Certificate.  Not
later than the Monthly Remittance Date immediately prior to each Payment Date,
the Servicer shall deliver a written report substantially in the form of Exhibit
B hereto to the Issuer, the Trustee and the Rating Agencies.

 

(iii)                               Bill Presentation and Notices to Consumers:

 

(A)                              After each revised DRC Charge has gone into
effect pursuant to a True-Up Adjustment, the Servicer shall, only to the extent
and in the manner and time frame required by applicable CPUC Regulations, if
any, cause to be prepared and delivered to Consumers a notice announcing such
revised DRC Charges.

 

(B)                                The Servicer may combine the amounts of all
of the DRC Charges for all Series of Bonds and the Energy Recovery Bond
Balancing Account (ERBBA) charge authorized by the Financing Order
(collectively, the “Bond Charges”) into a single line item on Consumers’ bills,
titled “Energy Cost Recovery Amount,” and the back of Consumers’ bills shall
have a definition of the “Energy Cost Recovery Amount” that states substantially
as follows, subject to future CPUC Regulations:

 

Energy Cost Recovery Amount:  These charges are approved by the CPUC and
authorized by California Public Utilities Code Section 848 et seq.  The purpose
of these charges is to pay the principal, interest, and other costs associated
with Energy Recovery Bonds (Bonds) that were

 

25

--------------------------------------------------------------------------------


 

issued by a Special Purpose Entity (SPE).  One of these charges is the Dedicated
Rate Component (DRC), which is $0.00XXX per kWh.  The right to receive DRC
revenues has been transferred to the SPE and does not belong to PG&E.  This
right is called Recovery Property.  PG&E collects the DRC on behalf of the SPE,
which uses these funds to pay Bond principal, interest, and other Bond related
costs.  The SPE transferred the net Bond proceeds to PG&E to purchase Recovery
Property from PG&E.  PG&E used the proceeds from the sale of Recovery Property
to refinance its bankruptcy Regulatory Asset, which was established by the
Commission to help finance PG&E’s emergence from bankruptcy.

 

(C)                                Except to the extent that applicable CPUC
Regulations make the Applicable ESP responsible for such costs, the Servicer
shall pay from its own funds all costs of preparation and delivery incurred in
connection with clauses (A) and (B) above, including but not limited to printing
and postage costs as the same may increase or decrease from time to time.

 

(iv)                              ESP Reports.  The Servicer shall provide to
the Rating Agencies any publicly available reports filed by the Servicer with
the CPUC (or otherwise made publicly available by the Servicer) relating to ESPs
and any other non-confidential and non-proprietary information relating to ESPs
reasonably requested by the Rating Agencies.

 

SECTION 4.02.                 Limitation of Liability.

 

(a)                                  The Issuer and the Servicer expressly agree
and acknowledge that:

 

(i)                                     In connection with any True-Up
Adjustment, the Servicer is acting solely in its capacity as the Servicer
hereunder.

 

(ii)                                  Neither the Servicer nor the Issuer is
responsible in any manner for, and shall have no liability whatsoever as a
result of any action, decision, ruling or other determination made or not made,
or any delay (other than any delay resulting from the

 

26

--------------------------------------------------------------------------------


 

Servicer’s failure to file the applications required by Section 4.01 in a timely
and correct manner or other breach by the Servicer of its duties under this
Agreement), by the CPUC in any way related to the Recovery Property or in
connection with any True-Up Adjustment, the subject of any filings under
Section 4.01, any proposed True-Up Adjustment, or the approval of any revised
DRC Charges and the scheduled adjustments thereto.

 

(iii)                               The Servicer shall have no liability
whatsoever relating to the calculation of any revised DRC Charges and the
scheduled adjustments thereto, including as a result of any inaccuracy of any of
the assumptions made in such calculation regarding expected electric usage
volume, the rate of delinquencies and write-offs and the amount of any Retained
Collections, so long as the Servicer has acted in good faith and has not acted
in a grossly negligent manner in connection therewith, nor shall the Servicer
have any liability whatsoever as a result of any Person, including the
Bondholders, not receiving any payment, amount or return anticipated or expected
or in respect of any Bond generally, except only to the extent that the same is
caused by the Servicer’s gross negligence, willful misconduct or bad faith.

 

(b)                                 Notwithstanding the foregoing, the Servicer
hereby acknowledges that the terms of this Section 4.02 are not intended to, and
shall not, relieve the Servicer of liability for any misrepresentation by the
Servicer under Section 6.01 or for any breach by the Servicer of its other
obligations under this Agreement.

 

ARTICLE V

The Recovery Property

 

SECTION 5.01.                 Custody of Recovery Property Records.  To assure
uniform quality in servicing the Recovery Property and to reduce administrative
costs, the Issuer hereby

 

27

--------------------------------------------------------------------------------


 

revocably appoints the Servicer, and the Servicer hereby accepts such
appointment, to act as custodian of any and all documents and records that the
Seller shall keep on file, in accordance with its customary procedures, relating
to the Recovery Property, including copies of the Financing Order and Advice
Letters relating thereto and all documents filed with the CPUC in connection
with any True-Up Adjustment (collectively, the “Recovery Property Records”),
which are hereby constructively delivered to the applicable Trustee, as pledgee
of the Issuer (or, in the case of the Subsequent Recovery Property, will as of
the applicable Subsequent Sale Date be constructively delivered to the
applicable Trustee, as pledgee of the Issuer) with respect to all Recovery
Property.

 

SECTION 5.02.                 Duties of Servicer as Custodian.

 

(a)                                  Safekeeping.  The Servicer shall hold the
Recovery Property Records and maintain such accurate and complete accounts,
records and computer systems pertaining to the Recovery Property Records as
shall enable the Servicer to comply with this Agreement.  In performing its
duties as custodian the Servicer shall act with reasonable care, using that
degree of care and diligence that the Servicer exercises with respect to
comparable assets that the Servicer services for itself or, if applicable, for
others.  The Servicer shall promptly report to the Issuer and the applicable
Trustee any failure on its part to hold the Recovery Property Records and
maintain its accounts, records and computer systems as herein provided and
promptly take appropriate action to remedy any such failure.  Nothing herein
shall be deemed to require an initial review or any periodic review by the
Issuer or any Trustee of the Recovery Property Records.  The Servicer’s duties
to hold the Recovery Property Records as set forth in this Section 5.02, to the
extent such Recovery Property Records have not been previously transferred to a
successor Servicer pursuant to Article VII, shall terminate three years after
the earlier of the date

 

28

--------------------------------------------------------------------------------


 

on which (i) the Servicer is succeeded by a successor Servicer in accordance
with Article VII hereof and (ii) no Bonds of any Series are outstanding.

 

(b)                                 Maintenance of and Access to Records.  The
Servicer shall maintain the Recovery Property Records at 77 Beale Street, San
Francisco, California or at such other office as shall be specified to the
Issuer and the applicable Trustee by written notice at least 30 days prior to
any change in location.  The Servicer shall make available for inspection to the
Issuer and the applicable Trustee or their respective duly authorized
representatives, attorneys or auditors the Recovery Property Records at such
times during normal business hours as the Issuer or the applicable Trustee shall
reasonably request and which do not unreasonably interfere with the Servicer’s
normal operations.  Nothing in this Section 5.02(b) shall affect the obligation
of the Servicer to observe any applicable law (including any CPUC Regulations)
prohibiting disclosure of information regarding the Consumers, and the failure
of the Servicer to provide access to such information as a result of such
obligation shall not constitute a breach of this Section 5.02(b).

 

(c)                                  Release of Documents.  Upon instruction
from the applicable Trustee and subject to Section 6.08, the Servicer shall
release any Recovery Property Records to the applicable Trustee, the Trustee’s
agent or the Trustee’s designee, as the case may be, at such place or places as
the Trustee may designate, as soon as practicable.

 

(d)                                 Defending Recovery Property Against Claims. 
The Servicer agrees to take such legal or administrative actions, including
defending against or instituting and pursuing legal actions and appearing or
testifying at hearings or similar proceedings, as may be reasonably necessary
(i) to block or overturn any attempts to cause a repeal, modification or
supplement to the Statute or the Financing Order or the rights of holders of
Recovery Property by legislative

 

29

--------------------------------------------------------------------------------


 

enactment, voter initiative or constitutional amendment that would be materially
adverse to Bondholders and (ii) to compel performance by the CPUC or the State
of California of any of their obligations or duties under the PU Code, the
Financing Order or any Advice Letter.  The costs of any such action shall be
payable from DRC Collections with respect to all Series of Bonds as an Operating
Expense in accordance with the priorities set forth in Section 8.02(d) of each
Indenture.  The Servicer’s obligations pursuant to this Section 5.02 shall
survive and continue notwithstanding the fact that the payment of Operating
Expenses pursuant to Section 8.02(d) of the applicable Indenture may be delayed
(it being understood that the Servicer may be required to advance its own funds
to satisfy its obligations hereunder).

 

(e)                                  Seeking to Prevent Expansion of
Exemptions.  The Servicer agrees to take such legal or administrative actions,
including defending against or instituting and pursuing legal actions and
appearing or testifying at hearings or similar proceedings, as may be reasonably
necessary to attempt to prevent the granting by the State of California or the
CPUC, after the Closing Date, of any material exemptions from the obligation to
pay DRC Charges that are not expressly provided for in the Statute, other than
an exemption for the Bay Area Rapid Transit District, and that violate the State
Pledge or any other obligations of the State of California or the CPUC under the
Statute.  The Servicer shall have no obligations under this paragraph if it is
not being reimbursed on a current basis for its costs and expenses in taking
such actions, and shall not be required to advance its own funds to satisfy its
obligations hereunder.

 

SECTION 5.03.                 Effective Period and Termination.  The Servicer’s
appointment as custodian shall become effective as of the Closing Date and shall
continue in full force and effect until terminated pursuant to this Section.  If
the Servicer shall resign as Servicer in accordance with the provisions of this
Agreement or if all of the rights and obligations of the

 

30

--------------------------------------------------------------------------------


 

Servicer shall have been terminated under Section 7.01, the appointment of the
Servicer as custodian shall be simultaneously terminated automatically.

 

SECTION 5.04.                 General Indemnification of Trustee.  The Servicer
hereby agrees to indemnify and hold harmless each Trustee and its directors,
officers, employees and agents from and against any and all liabilities,
obligations, losses, damages, payments, claims, costs or expenses of any kind
whatsoever (collectively, “Losses”) incurred by or asserted against any such
Person as a result of or in connection with the transactions contemplated by
this Agreement or any Basic Document, other than any Loss incurred by reason or
result of the negligence or willful misconduct of such Trustee.  The obligations
of the Servicer set forth in this Section shall survive the termination of this
Agreement or the earlier resignation or removal of such Trustee under the
Indenture.

 

ARTICLE VI

The Servicer

 

SECTION 6.01.                 Representations and Warranties of Servicer.  The
Servicer makes the following representations and warranties, as of the Closing
Date, as of each Subsequent Sale Date relating to the sale of Subsequent
Recovery Property pursuant to a Subsequent Sale Agreement, and as of such other
dates as expressly provided in this Section 6.01, on which the Issuer and the
Trustee are deemed to have relied in entering into this Agreement relating to
the servicing of the Recovery Property.  The representations and warranties
shall survive the execution and delivery of this Agreement and the pledge
thereof to the applicable Trustee pursuant to the applicable Indenture.

 

(a)                                  Organization and Good Standing.  The
Servicer is duly organized and validly existing as a corporation in good
standing under the laws of the state of its incorporation, with the requisite
corporate power and authority to own its properties and to conduct its business

 

31

--------------------------------------------------------------------------------


 

as such properties are currently owned and such business is presently conducted,
and to execute, deliver and carry out the terms of this Agreement.

 

(b)                                 Due Qualification.  The Servicer is duly
qualified to do business, is in good standing and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
property or the conduct of its business (including the servicing of the Recovery
Property as required by this Agreement) requires such qualifications, licenses
or approvals (except where the failure to so qualify would not be reasonably
likely to have a material adverse effect on the Servicer’s business, operations,
assets, revenues or properties or adversely affect the servicing of the Recovery
Property).

 

(c)                                  Power and Authority.  The Servicer has the
requisite power and authority to execute and deliver this Agreement and to carry
out its terms; and the execution, delivery and performance by the Servicer of
this Agreement have been duly authorized by the Servicer by all necessary
corporate action.

 

(d)                                 Binding Obligation.  This Agreement
constitutes a legal, valid and binding obligation of the Servicer enforceable
against the Servicer in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally from time to time in effect
and to general principles of equity (including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing), regardless of whether
considered in a proceeding in equity or at law.

 

(e)                                  No Violation.  The consummation by the
Servicer of the transactions contemplated by this Agreement and the fulfillment
by the Servicer of the terms hereof shall not conflict with, result in any
breach of any of the terms and provisions of, nor constitute (with or without
notice or lapse of time) a material default under, the articles of incorporation
or bylaws

 

32

--------------------------------------------------------------------------------


 

of the Servicer, or any indenture, material agreement or other instrument to
which the Servicer is a party or by which it or any of its property is bound;
nor result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument other
than the Basic Documents or any lien created pursuant to the Statute, the
Financing Order, or the Issuance Advice Letter; nor violate any existing law or
any order, rule or regulation applicable to the Servicer of any court or of any
Federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Servicer or its properties.

 

(f)                                    No Proceedings.  There are no proceedings
or investigations pending or, to the Servicer’s best knowledge, threatened,
against the Servicer, before any court, Federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Servicer or its properties involving or relating to the Servicer or the
Issuer or, to the Servicer’s knowledge, any other Person:  (i) asserting (A) the
invalidity of this Agreement, or (B) the invalidity of the Indenture, any of the
other Basic Documents or the Bonds, (ii) seeking to prevent the issuance of the
Bonds or the consummation of any of the transactions contemplated by this
Agreement, the Indenture or any of the other Basic Documents, (iii) that would
have an outcome that could reasonably be expected to materially and adversely
affect the performance by the Servicer of its obligations under, or the validity
or enforceability against the Servicer of, this Agreement, the Indenture, any of
the other Basic Documents or the Bonds or (iv) relating to the Servicer and that
might adversely affect the Federal or State of California income or franchise
tax attributes of the Bonds.

 

(g)                                 Approvals.  No approval, authorization,
consent, order or other action of, or filing with, any court, Federal or state
regulatory body, administrative agency or other

 

33

--------------------------------------------------------------------------------


 

governmental instrumentality is required in connection with the execution and
delivery by the Servicer of this Agreement, the performance by the Servicer of
the transactions contemplated hereby or the fulfillment by the Servicer of the
terms hereof, except those that have been obtained or made and those that the
Servicer is required to make in the future pursuant to Article IV hereof.

 

(h)                                 Collections Curve.  The Monthly Collections
Curve used in connection with Attachment A to Annex I hereto is accurate in all
material respects, and the future delivery of each revised Monthly Collections
Curve shall constitute a representation and warranty that each such revised
Monthly Collections Curve is accurate in all material respects.

 

(i)                                     Assumptions.  The assumptions set forth
in Attachment A to Annex I hereto are reasonable based upon historical
performance and will be reasonable at any time that they are changed by the
Servicer.

 

(j)                                     Reports and Certificates.  Each report
and certificate delivered in connection with an Advice Letter will constitute a
representation and warranty by the Servicer that each such report or
certificate, as the case may be, is true and correct in all material respects
or, to the extent that any such report or certificate is based in part upon or
contains assumptions, forecasts or other predictions of future events, such
assumptions, forecasts or other predictions of future events are reasonable
based upon historical performance and the facts known to the Servicer on the
date such report or certificate was or is delivered.

 

SECTION 6.02.                 Indemnities of Servicer; Release of Claims.

 

(a)                                  The Servicer shall be liable in accordance
herewith only to the extent of the obligations specifically undertaken by the
Servicer under this Agreement.

 

34

--------------------------------------------------------------------------------


 

(b)                                 The Servicer shall indemnify the Issuer,
each Trustee for itself and on behalf of the applicable Bondholders, and each of
the respective officers, directors, employees and agents of the Issuer and each
Trustee for, and defend and hold harmless each such Person from and against, any
and all Losses that may be imposed on, incurred by or asserted against any such
Person as a result of (i) the Servicer’s willful misconduct, bad faith or gross
negligence in the performance of its duties or observance of its covenants under
this Agreement or the Servicer’s reckless disregard of its obligations and
duties under this Agreement or (ii) the Servicer’s breach of any of its
representations or warranties in this Agreement; provided, however, that the
Servicer will not be liable for any Losses resulting from the willful misconduct
or negligence or breach of a representation or warranty in any of the Basic
Documents by the party seeking indemnification.

 

(c)                                  Indemnification under Section 6.02(b) shall
survive the resignation or removal of the Trustee or the termination of this
Agreement and shall include reasonable fees and expenses of investigation and
litigation (including reasonable attorneys fees and expenses).

 

SECTION 6.03.                 Merger or Consolidation of, or Assumption of the
Obligations of, Servicer.  Any Person (a) into which the Servicer may be merged
or consolidated and that succeeds to all or substantially all of the electric
distribution business of the Servicer, (b) that results from the division of the
Servicer into two or more entities and succeeds to all or substantially all of
the electric distribution business of the Servicer, (c) that may result from any
merger or consolidation to which the Servicer shall be a party and succeeds to
all or substantially all of the electric distribution business of the Servicer,
or (d) that may otherwise succeed to all or substantially all of the electric
transmission or distribution business of the Servicer, shall be the successor to
the Servicer under this Agreement; provided, however, that (i) such successor
must

 

35

--------------------------------------------------------------------------------


 

execute an agreement of assumption to perform every obligation of the Servicer
hereunder, (ii) immediately after giving effect to such transaction, no Servicer
Default and no event that, after notice or lapse of time, or both, would become
a Servicer Default shall have occurred and be continuing, (iii) the Servicer
shall have delivered to the Issuer, each Trustee and the Rating Agencies an
Officers’ Certificate and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption complies
with this Section and that all conditions precedent provided for in this
Agreement relating to such transaction have been complied with and (iv) prior
written notice shall have been delivered to the Rating Agencies. 
Notwithstanding anything herein to the contrary, the execution of the foregoing
agreement of assumption and compliance with clauses (i) and (ii) above shall be
conditions to the consummation of the transactions referred to in clauses (a),
(b), (c) and (d) above.  If all the conditions to any such assumption are met,
then the prior Servicer will automatically be released from all of its
obligations under this Agreement other than indemnification obligations relating
to acts or omissions of the prior Servicer prior to such release.

 

SECTION 6.04.                 Limitation on Liability of Servicer and Others. 
Neither the Servicer nor any of the directors or officers or employees or agents
of the Servicer shall be liable to the Issuer, any Trustee, the Bondholders or
any other Person, except as provided under this Agreement, for any action taken
or for refraining from the taking of any action pursuant to this Agreement or
for errors in judgment; provided, however, that this provision shall not protect
the Servicer or any such person against any liability that would otherwise be
imposed by reason of willful misconduct, bad faith or gross negligence in the
performance of duties or by reason of reckless disregard of obligations and
duties under this Agreement.  The Servicer and any director, officer, employee
or agent of the Servicer may rely in good faith on the advice of

 

36

--------------------------------------------------------------------------------


 

counsel or on any document of any kind, prima facie properly executed and
submitted by any Person, respecting any matters arising under this Agreement.

 

Except as provided in this Agreement, the Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action that shall not be
related to or incidental to its duties to service the Recovery Property in
accordance with this Agreement, and that in its opinion may involve it in any
expense or liability.

 

SECTION 6.05.                 Pacific Gas and Electric Company Not to Resign as
Servicer.  Subject to the provisions of Section 6.03, Pacific Gas and Electric
Company shall not resign from the obligations and duties hereby imposed on it as
Servicer under this Agreement except upon either (a) a determination that the
performance of its duties under this Agreement shall no longer be permissible
under applicable law or (b) satisfaction of the following: (i) the Rating Agency
Condition shall have been satisfied and (ii) the CPUC shall have approved such
resignation pursuant to Section 8.12.  Notice of any such determination
permitting the resignation of Pacific Gas and Electric Company pursuant to
clause (a) shall be communicated to the Issuer, each Trustee and the Rating
Agencies at the earliest practicable time (and, if such communication is not in
writing, shall be confirmed in writing at the earliest practicable time) and any
such determination shall be evidenced by an Opinion of Counsel to such effect
delivered to the Issuer and each Trustee, with a copy to the CPUC, concurrently
with or promptly after such notice.  No such resignation shall become effective
until a successor Servicer shall have assumed the responsibilities and
obligations of Pacific Gas and Electric Company in accordance with Section 7.02.

 

37

--------------------------------------------------------------------------------


 

SECTION 6.06.                 Servicing Compensation.

 

(a)                                  In consideration for its services
hereunder, until the Retirement Date, the Servicer shall receive a fee (the
“Servicing Fee”) with respect to each Series of Bonds quarterly on each Payment
Date in an amount equal to one-fourth of 0.09 percent of the initial aggregate
principal balance of such Series of Bonds.  The Servicer also shall be entitled
to retain as additional compensation (i) any net interest earnings on DRC
Payments received by the Servicer and invested by the Servicer pursuant to
Section 6(d) of Annex I hereto during each Collection Period prior to remittance
to the applicable Collection Account and (ii) all late payment charges, if any,
collected from Consumers or ESPs, to the extent available.

 

(b)                                 The Servicing Fee set forth in
Section 6.06(a) above shall be paid to the Servicer by the applicable Trustee,
on each Payment Date in accordance with the priorities set forth in
Section 8.02(d) of the applicable Indenture, by wire transfer of immediately
available funds from the applicable Collection Account to an account designated
by the Servicer.  Any portion of the Servicing Fee not paid on such date shall
be added to the Servicing Fee payable on the subsequent Payment Date.

 

(c)                                  Except as provided in Sections 5.02(d) and
5.02(e), the Servicer shall be required to pay from its own account all expenses
incurred by it in connection with its activities hereunder (including any fees
to and disbursements by accountants, counsel, or any other Person, any taxes
imposed on the Servicer and any expenses incurred in connection with reports to
Bondholders) out of the compensation retained by or paid to it pursuant to this
Section 6.06, and shall not be entitled to any extra payment or reimbursement
therefor.  In no event, however, shall the Servicer pay any fees or expenses of
professional service firms or other third parties for

 

38

--------------------------------------------------------------------------------


 

services or goods provided to the Issuer including, but not limited to,
accounting services and legal services, even if such services are procured by
the Servicer.

 

SECTION 6.07.                 Compliance With Applicable Law.  The Servicer
covenants and agrees, in servicing the Recovery Property, to comply with all
laws applicable to, and binding upon, the Servicer and relating to such Recovery
Property the noncompliance with which would have a material adverse effect on
the value of the Recovery Property; provided, however, that the foregoing is not
intended to, and shall not, impose any liability on the Servicer for
noncompliance with any law that the Servicer is contesting in good faith in
accordance with its customary standards and procedures.

 

SECTION 6.08.                 Access to Certain Records and Information
Regarding Recovery Property.  The Servicer shall provide to the applicable
Bondholders and the applicable Trustee access to the Recovery Property Records
in its possession in such cases where the Bondholders and the Trustee shall be
required by applicable law to be provided access to such records.  Access shall
be afforded without charge, but only upon reasonable request and during normal
business hours at the respective offices of the Servicer.  Nothing in this
Section shall affect the obligation of the Servicer to observe any applicable
law (including any CPUC Regulation) prohibiting disclosure of information
regarding the Consumers, and the failure of the Servicer to provide access to
such information as a result of such obligation shall not constitute a breach of
this Section or any other provision of this Agreement.

 

SECTION 6.09.                 Appointments.  The Servicer may at any time
appoint any Person to perform all or any portion of its obligations as Servicer
hereunder; provided, however, that (a) if such Person is not an affiliate of the
Servicer, the Rating Agency Condition shall have been satisfied in connection
therewith and (b) the CPUC shall have approved such appointment

 

39

--------------------------------------------------------------------------------


 

pursuant to any CPUC Regulations to the extent required by law; provided further
that the Servicer shall remain obligated and be liable to the Issuer, the
applicable Trustee and the applicable Bondholders for the servicing and
administering of the Recovery Property in accordance with the provisions hereof
without diminution of such obligation and liability by virtue of the appointment
of such Person and to the same extent and under the same terms and conditions as
if the Servicer alone were servicing and administering the Recovery Property;
and provided further, however, that nothing herein shall preclude the execution
by the Servicer of an ESP Service Agreement with ESPs.  The fees and expenses of
such Person shall be as agreed between the Servicer and such Person from time to
time and none of the Issuer, any Trustee, the Bondholders or any other Person
shall have any responsibility therefor or right or claim thereto.  Any such
appointment shall not constitute a Servicer resignation under Section 6.05.

 

SECTION 6.10.                 No Servicer Advances.  The Servicer shall not make
any advances of interest or principal on the Bonds.

 

SECTION 6.11.                 Remittances.

 

(a)                                  Subject to clause (d) below, on each
Monthly Remittance Date, with respect to each Series of Bonds, the Servicer
shall cause to be made a wire transfer of immediately available funds equal to
the Aggregate Monthly Remittance Amount for the applicable Collection Period to
the Trustee for deposit to the General Subaccount of the Collection Account. 
Prior to each remittance to the General Subaccount of the Collection Account
pursuant to this Section, the Servicer shall provide written notice to the
Trustee of each such remittance (including the exact dollar amount to be
remitted).

 

(b)                                 The Servicer agrees and acknowledges that it
holds all DRC Payments collected by it for the benefit of the Issuer and that
all DRC Payments collected by it will be

 

40

--------------------------------------------------------------------------------


 

remitted by the Servicer in accordance with this Section without any surcharge,
fee, offset, charge or other deduction except (i) as set forth in clauses (c),
(d), (e) or (f) below and (ii) for late fees permitted by Section 6.06.  The
Servicer further agrees not to make any claim to reduce its obligation to remit
all DRC Payments collected by it in accordance with this Agreement except (i) as
set forth in clauses (c), (d), (e) or (f) below and (ii) for late fees permitted
by Section 6.06.

 

(c)                                  If on any Monthly Remittance Date there is
an Excess Remittance with respect to any Series, the Servicer shall be entitled
either (i) to reduce the amount that the Servicer remits to the General
Subaccount of the Collection Account for that Series on such Monthly Remittance
Date by the amount of such Excess Remittance, the amount of such reduction
becoming the property of the Servicer or (ii) immediately to be paid from the
Collection Account for that Series or any subaccount therein the amount of such
Excess Remittance, such payment becoming the property of the Servicer.  If on
any Monthly Remittance Date there is a Remittance Shortfall with respect to any
Series, the amount that the Servicer remits to the General Subaccount of the
Collection Account for that Series on such Monthly Remittance Date will be
increased by the amount of such Remittance Shortfall, such increase coming from
the Servicer’s own funds.

 

(d)                                 Notwithstanding the foregoing clauses (a),
(b) and (c), during any period in which either (i) a Servicer Default  has
occurred and is continuing or (ii) the Servicer’s short-term debt ratings are
not  A-1 or better by Standard & Poor’s, P-1 or better by Moody’s and F1 or
better by Fitch, the Servicer shall, with respect to each Series of Bonds, remit
to the Trustee for deposit to the General Subaccount of the Collection Account
by wire transfer of immediately available funds the total DRC Payments estimated
to have been received by the Servicer from

 

41

--------------------------------------------------------------------------------


 

Consumers on a given Servicer Business Day in respect of all previously billed
DRC Charges within two Servicer Business Days of receipt thereof by the Servicer
(the “Daily Remittance”).

 

(e)                                  On or before each Monthly Remittance Date
during any period when Daily Remittances are required, the Servicer shall, with
respect to each Series of Bonds, compare the amount of Daily Remittances
remitted during the preceding Collection Period with the amount that would have
been remitted for that month based on the Monthly Collections Curve (the
“Required Monthly Remittance”), and (i) if the aggregate amount of Daily
Remittances is greater than the Required Monthly Remittance, the Servicer shall
reduce the amount that the Servicer remits to the General Subaccount of the
Collection Account on such Monthly Remittance Date and any subsequent date by
the amount of such excess, the amount of such reduction becoming the property of
the Servicer and (ii) if the aggregate amount of Daily Remittances is less than
the Required Monthly Remittance, the amount that the Servicer remits to the
General Subaccount of the Collection Account on such Monthly Remittance Date
will be increased by the amount of such shortfall, such increase coming from the
Servicer’s own funds.

 

(f)                                    On or before each Monthly Remittance Date
during any period when Daily Remittances are required, the Servicer shall, with
respect to each Series of Bonds, calculate the amount of any Remittance
Shortfall or Excess Remittance and follow the procedures set forth in clause (c)
above with respect to any such Remittance Shortfall or Excess Remittance,
provided that if an Excess Remittance exists, the Servicer shall reduce the
amount of each Daily Remittance (beginning with the Daily Remittance occurring
on the Monthly Remittance Date) by the outstanding amount of such Excess
Remittance until the balance of the Excess Remittance has been reduced to zero.

 

42

--------------------------------------------------------------------------------


 

(g)                                 Any amounts collected by the Servicer that
represent partial payments of the total amount billed to Consumers will be
allocated between the Issuer and PG&E, based on the ratio of the billed amount
for the DRC Charges for all Series of Bonds to the total billed amount.  If such
amounts are billed and collected by the Servicer for an ESP pursuant to a
consolidated billing arrangement, payment shortfalls resulting from partial
payments by Consumers shall be allocated proportionally between charges owing to
or collected by the Servicer or PG&E (including the DRC Charge for all Series of
Bonds) and amounts owing to the ESP, based on the ratio of the amounts due from
Consumers as billed by the Servicer; provided, however, that when the Servicer
evaluates a delinquent residential service account for service termination,
partial payments may, to the extent permitted by a CPUC Regulation, be allocated
first to delinquent disconnectable charges (including the DRC Charge for all
Series of Bonds) and then to delinquent ESP charges.

 

(h)                                 Notwithstanding any other provision of this
Agreement, the Servicer shall not be obligated to remit to the Issuer, any
Trustee, or any other person or entity, or to hold in trust, any Retained
Collections.  If at any time, an order or decision of the CPUC shall provide
that any Retained Collections retained by the Servicer are required to be
delivered to the Issuer or a Trustee, then the Servicer shall pay such amounts
to the applicable Trustee promptly after such order or decision becomes final
and non-appealable.

 

ARTICLE VII

Default

 

SECTION 7.01.                 Servicer Default.  If any one of the following
events (a “Servicer Default”) shall occur and be continuing:

 

(a)                                  any failure by the Servicer to remit to the
applicable Trustee for deposit in the Collection Account for the applicable
Series any required remittance for a Series of Bonds

 

43

--------------------------------------------------------------------------------


 

that shall continue unremedied for a period of five Business Days after written
notice of such failure is received by the Servicer from the Issuer or the
Trustee or after discovery of such failure by an officer of the Servicer; or

 

(b)                                 any failure by the Servicer to duly perform
its obligations to make DRC Charge true-up adjustment filings for any Series of
Bonds in the time and manner set forth in this Agreement, which failure
continues unremedied for a period of five Business Days after written notice of
that failure is received by the Servicer from the Issuer or the applicable
Trustee;

 

(c)                                  any failure on the part of the Servicer
duly to observe or to perform in any material respect any other covenants or
agreements of the Servicer set forth in this Agreement (including Section 4.01)
or any other Basic Document to which it is a party, which failure shall (i)
materially and adversely affect the rights of Bondholders and (ii) continue
unremedied for a period of 60 days after the date on which written notice of
such failure, requiring the same to be remedied, shall have been given (A) to
the Servicer by the Issuer or (B) to the Servicer by any Trustee or by the
Holders of Bonds evidencing not less than 25 percent of the Outstanding Amount
of the Bonds of all Series; or

 

(d)                                 any representation or warranty made by the
Servicer in this Agreement shall prove to have been incorrect when made, that
has a material adverse effect on the Issuer or the Bondholders and which
material adverse effect continues unremedied for a period of 60 days after the
date on which written notice thereof, requiring the same to be remedied, shall
have been delivered to the Servicer by the Issuer or any Trustee; or

 

(e)                                  an Insolvency Event occurs with respect to
the Servicer or the Seller; then, and in each and every case, so long as the
Servicer Default shall not have been remedied, either the applicable Trustee, or
the Holders of Bonds evidencing not less than a majority of the

 

44

--------------------------------------------------------------------------------


 

Outstanding Amount of the Bonds of each affected Series, by notice then given in
writing to the Servicer (and to the applicable Trustee if given by the
Bondholders) (a “Termination Notice”) may terminate all the rights and
obligations of the Servicer under this Agreement with respect to that Series,
subject to compliance with Section 7.02.  In addition, upon a Servicer Default
described in Section 7.01(a), each of the following shall be entitled to apply
to the CPUC for sequestration and payment of revenues arising with respect to
the Recovery Property:  (i) the holders of any Bonds and any Trustee or
representative thereof as beneficiaries of any statutory or other lien provided
or permitted by the PU Code; (ii) the Issuer or its assignees; or (iii) pledgees
or transferees, including transferees under Section 848.4 of the PU Code, of the
Recovery Property.  On or after the receipt by the Servicer of a Termination
Notice, all authority and power of the Servicer under this Agreement, whether
with respect to the Bonds, the Recovery Property, the DRC Charges or otherwise,
shall, without further action, pass to and be vested in such successor Servicer
as may be appointed under Section 7.02; and, without limitation, the applicable
Trustee is hereby authorized and empowered to execute and deliver, on behalf of
the predecessor Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such Termination
Notice, whether to complete the transfer of the Recovery Property Records and
related documents, or otherwise.  The predecessor Servicer shall cooperate with
the successor Servicer, the Issuer and each Trustee in effecting the termination
of the responsibilities and rights of the predecessor Servicer under this
Agreement, including the transfer to the successor Servicer for administration
by it of all cash amounts that shall at the time be held by the predecessor
Servicer for remittance, or shall thereafter be received by it with respect to
the Recovery Property or the DRC Charges.  All reasonable costs and expenses

 

45

--------------------------------------------------------------------------------


 

(including reasonable attorneys fees and expenses) incurred in connection with
transferring the Recovery Property Records to the successor Servicer and
amending this Agreement to reflect such succession as Servicer pursuant to this
Section shall be paid by the predecessor Servicer upon presentation of
reasonable documentation of such costs and expenses.

 

SECTION 7.02.                 Appointment of Successor.

 

(a)                                  Upon the Servicer’s receipt of a
Termination Notice pursuant to Section 7.01 or the Servicer’s resignation or
removal in accordance with the terms of this Agreement, the predecessor Servicer
shall continue to perform its functions as Servicer under this Agreement, and
shall be entitled to receive the Servicing Fee, until a successor Servicer shall
have assumed in writing the obligations of the Servicer hereunder as described
below.  In the event of the Servicer’s termination hereunder, the Issuer shall
appoint a successor Servicer with the applicable Trustee’s prior written consent
thereto (which consent shall not be unreasonably withheld) and the written
approval of the CPUC pursuant to Section 8.12, and the successor Servicer shall
accept its appointment by a written assumption in form acceptable to the Issuer
and the applicable Trustee.  If within 30 days after the delivery of the
Termination Notice, the Issuer shall not have obtained such a new Servicer, the
applicable Trustee may petition the CPUC or a court of competent jurisdiction to
appoint a successor Servicer under this Agreement.  A Person shall qualify as a
successor Servicer only if (i) such Person is permitted under CPUC Regulations
to perform the duties of the Servicer, (ii) the Rating Agency Condition shall
have been satisfied and (iii) such Person enters into a servicing agreement with
the Issuer having substantially the same provisions as this Agreement.

 

(b)                                 Upon appointment, the successor Servicer
shall be the successor in all respects to the predecessor Servicer and shall be
subject to all the responsibilities, duties and

 

46

--------------------------------------------------------------------------------


 

 


 

liabilities arising thereafter relating thereto placed on the predecessor
Servicer and shall be entitled to the Servicing Fee and all the rights granted
to the predecessor Servicer by the terms and provisions of this Agreement.

 

SECTION 7.03.      Waiver of Past Defaults.  The Holders of Bonds evidencing not
less than a majority of the Outstanding Amount of the Bonds of each Series may,
on behalf of all Bondholders of that respective Series, waive in writing any
default by the Servicer in the performance of its obligations hereunder and its
consequences, except a default in making any required remittances to the
applicable Trustee for deposit to the Collection Account in accordance with this
Agreement.  Upon any such waiver of a past default, such default shall cease to
exist, and any Servicer Default arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement.  No such waiver shall extend to
any subsequent or other default or impair any right consequent thereto.

 

SECTION 7.04.      Notice of Servicer Default.  The Servicer shall deliver to
the Issuer, each Trustee, the CPUC and the Rating Agencies, promptly after
having obtained knowledge thereof, but in no event later than five Business Days
thereafter, written notice in an Officers’ Certificate of any event that with
the giving of notice or lapse of time, or both, would become a Servicer Default
under Section 7.01(a) or (b).

 

ARTICLE VIII

Miscellaneous Provisions

 

SECTION 8.01.      Amendment.

 

(a)           This Agreement may be amended in writing by the Servicer and the
Issuer with the prior written consent of the CPUC pursuant to Section 8.12 and
the prior written consent of each Trustee, which consent of each Trustee will
not be unreasonably withheld, delayed or conditioned, and upon satisfaction of
the Rating Agency Condition, but without the consent of

 

47

--------------------------------------------------------------------------------


 

any of the Bondholders, (i) to cure any ambiguity, to correct or supplement any
provisions in this Agreement, (ii) to add additional Recovery Property and
Series of Bonds under this Agreement or (iii) for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions in
this Agreement or of modifying in any manner the rights of the Bondholders;
provided, however, that any such amendment pursuant to clause (iii) shall not,
as evidenced by an Officer’s Certificate delivered to the Issuer and each
Trustee, adversely affect in any material respect the interests of any
Bondholder.  For purposes of this paragraph (a), any amendment that increases
the Servicing Fee payable to a successor Servicer shall not be treated as
adversely affecting the interests of any Bondholder so long as the Servicing Fee
is within the range approved in the Financing Order.

 

(b)           This Agreement may also be amended in writing from time to time by
the Servicer and the Issuer with prior written notice given to the Rating
Agencies and the prior written consent of the CPUC pursuant to Section 8.12, the
applicable Trustee and Holders of Bonds evidencing not less than a majority of
the Outstanding Amount of the Bonds of each Series affected by any such
amendment, for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Bondholders of such Series; provided, however, that no
such amendment shall (i) increase or reduce in any manner the amount of, or
accelerate or delay the timing of, DRC Collections or (ii) reduce the aforesaid
percentage of the Outstanding Amount of any Series of Bonds, the Holders of
which are required to consent to any such amendment, without the consent of the
Holders of all the outstanding Bonds of each such Series.

 

48

--------------------------------------------------------------------------------


 

Promptly after the execution of any such amendment and the requisite consents,
the Issuer shall furnish written notification of the substance of such amendment
to the applicable Trustee and each of the Rating Agencies.

 

It shall not be necessary for the consent of Bondholders pursuant to this
Section to approve the particular form of any proposed amendment or consent, but
it shall be sufficient if such consent shall approve the substance thereof.

 

(c)           Prior to its consent to any amendment to this Agreement, any
Trustee shall be entitled to receive and conclusively rely upon an Opinion of
Counsel stating that such amendment is authorized or permitted by this
Agreement.  Each Trustee may, but shall not be obligated to, enter into any such
amendment which affects the Trustee’s own rights, duties or immunities under
this Agreement or otherwise.

 

(d)           Notwithstanding Sections 8.01(a) or 8.01(b), or anything to the
contrary in this Agreement, the Servicer and the Issuer may amend Annex I to
this Agreement in writing with prior written notice given to each Trustee, the
CPUC and the Rating Agencies, but without the consent of any Trustee, the CPUC,
any Rating Agency or any Bondholder, solely to address changes to the Servicer’s
method of calculating DRC Payments received as a result of changes to the
Servicer’s current computerized customer information system; provided that any
such amendment shall not have or cause a material adverse effect on the
Bondholders.

 

SECTION 8.02.      Accounts and Records.

 

(a)           The Servicer shall maintain separate accounts and records as to
the Initial Recovery Property and as to Subsequent Recovery Property relating to
any additional Series of Bonds accurately and in accordance with its standard
accounting procedures and in sufficient detail to permit reconciliation between
DRC Payments received by the Servicer and DRC

 

49

--------------------------------------------------------------------------------


 

Collections from time to time remitted to the applicable Trustee for deposit in
the Collection Account for each Series.

 

(b)           The Servicer shall permit each Trustee and its agents at any time
during normal business hours, upon reasonable notice to the Servicer and to the
extent it does not unreasonably interfere with the Servicer’s normal operations,
to inspect, audit and make copies of and abstracts from the Servicer’s records
regarding the related Recovery Property and the DRC Charges.  Nothing in this
Section 8.02(b) shall affect the obligation of the Servicer to observe any
applicable law (including any CPUC Regulation) prohibiting disclosure of
information regarding the Consumers, and the failure of the Servicer to provide
access to such information as a result of such obligation shall not constitute a
breach of this Section 8.02(b).

 

SECTION 8.03.      Notices.  All demands, notices and communications upon or to
the Servicer, the Issuer, any Trustee or the Rating Agencies under this
Agreement shall be in writing and personally delivered, sent by overnight mail
or sent by telecopy or other similar form of rapid transmission, and shall be
deemed to have been duly given upon receipt (a) in the case of the Servicer, to
Pacific Gas and Electric Company, at 77 Beale Street, San Francisco, CA 94105,
Attention:  Treasurer, (b) in the case of the Issuer, to PG&E Energy Recovery
Funding LLC, at 245 Market Street, Room 424, San Francisco, CA 94105,
Attention:  President, (c) in the case of the Trustee, at the applicable
Corporate Trust Office, (d) in the case of Moody’s, to Moody’s Investors
Service, Inc., ABS Monitoring Department, 99 Church Street, New York, New York
10007, (e) in the case of Standard & Poor’s, to Standard & Poor’s Corporation,
55 Water Street, 40th Floor, New York, New York 10041, Attention of Asset Backed
Surveillance Department, (f) in the case of Fitch, to Fitch, Inc., One State
Street Plaza, New York, NY 10004, Attention of Asset-Backed Securities
Surveillance, (g) in the case of the CPUC, to California

 

50

--------------------------------------------------------------------------------


 

Public Utilities Commission, 505 Van Ness Avenue, San Francisco, California
94102, Attention of General Counsel, with copies to the attention of the
Executive Director and the Director of the Energy Division or (h) as to each of
the foregoing, at such other address as shall be designated by written notice to
the other parties.

 

SECTION 8.04.      Assignment.  Notwithstanding anything to the contrary
contained herein, except as provided in Section 6.03 and as provided in the
provisions of this Agreement concerning the resignation of the Servicer, this
Agreement may not be assigned by the Servicer.

 

SECTION 8.05.      Limitations on Rights of Others.  The provisions of this
Agreement are solely for the benefit of the Servicer and the Issuer and, to the
extent provided herein or in the Basic Documents, each Trustee and the
Bondholders and nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in the Recovery Property or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein.

 

SECTION 8.06.      Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 8.07.      Separate Counterparts.  This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

51

--------------------------------------------------------------------------------


 

SECTION 8.08.      Headings.  The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

 

SECTION 8.09.      Governing Law.  This Agreement shall be construed in
accordance with the laws of the State of California, without reference to its
conflict of law provisions, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

 

SECTION 8.10.      Assignment to Trustee.  The Servicer hereby acknowledges and
consents to the collateral assignment of any or all of the Issuer’s rights and
obligations hereunder to the applicable Trustee.

 

SECTION 8.11.      Nonpetition Covenants.  Notwithstanding any prior termination
of this Agreement or the Indenture, but subject to the CPUC’s right to order the
sequestration and payment of revenues arising with respect to the Recovery
Property notwithstanding any bankruptcy, reorganization or other insolvency
proceedings with respect to the debtor, pledgor or transferor of the Recovery
Property pursuant to Section 848.3(e) and (g) of the PU Code, the Servicer shall
not, prior to the date that is one year and one day after the termination of all
indentures for all series of energy recovery bonds issued by the Issuer,
acquiesce, petition or otherwise invoke or cause the Issuer to invoke the
process of any court or governmental authority for the purpose of commencing or
sustaining a case against the Issuer under any Federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Issuer or any
substantial part of the property of the Issuer or ordering the winding up or
liquidation of the affairs of the Issuer.

 

52

--------------------------------------------------------------------------------


 

SECTION 8.12.      CPUC Consents.  Whenever the consent or approval of the CPUC
shall be required pursuant to Sections 6.05 (resignation of Servicer),
7.02 (appointment of successor Servicer) or 8.01 (amendments), the Servicer or
the Issuer shall follow the following procedures in obtaining such consent or
approval:

 

(a)           At least 30 calendar days prior to any action requiring such
consent or approval, the Servicer or the Issuer shall deliver to each of the
CPUC’s Executive Director, General Counsel and Director of the Energy Division
(or any successor to any of such positions, if any), at the address specified in
or provided pursuant to Section 8.03, written notification of the proposed
action, which notification shall contain:

 

(i)            a reference to the Financing Order; and

 

(ii)           a statement identifying the person to whom the CPUC or its staff
is to address any response to the proposed action or is to request additional
time to respond to the proposed transaction.

 

(b)           If the CPUC or its staff have, within 30 calendar days of
receiving a notification complying with Section 8.l2(a) above, delivered to the
office of the person specified in Section 8.12(a)(ii) above a written statement
that the CPUC might object to the proposed action, then such proposed action
shall not be effective unless and until the CPUC subsequently delivers a written
statement that it approves or consents to such proposed action.

 

(c)           If the CPUC or its staff shall not have delivered a written
statement that the CPUC might object to such proposed action within the time
period described in Section 8.12(b) above, then the CPUC shall be conclusively
deemed to have approved or consented to the proposed action, and such action may
subsequently become effective upon the satisfaction of any other conditions
thereto.

 

53

--------------------------------------------------------------------------------


 

(d)           Following the delivery of a notice to the CPUC by the Servicer or
the Issuer under Section 8.12(a) above, the Servicer or the Issuer shall have
the right at any time to withdraw from the CPUC further consideration of any
notification of a proposed action.

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the date first above written.

 

 

 

PG&E ENERGY RECOVERY FUNDING
LLC

 

 

 

By

/s/ Michael J. Donnelly

 

Name:

Michael J. Donnelly

 

Title:

Treasurer

 

 

 

 

 

PACIFIC GAS AND ELECTRIC
COMPANY

 

 

 

By

/s/ Kent M. Harvey

 

Name:

Kent M. Harvey

 

Title:

Senior Vice President, Chief

 

 

Financial Officer and Treasurer

 

 

Acknowledged and Accepted:

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

not in

its individual capacity

but solely as Trustee

 

By:

/s/ Ronaldo Reyes

 

Name: Ronaldo Reyes

Title: Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ANNUAL CERTIFICATE OF COMPLIANCE

 

The undersigned hereby certifies that he/she is the duly elected and acting
                                 of Pacific Gas and Electric Company, servicer
(the “Servicer”) under the Recovery Property Servicing Agreement dated as of
[date] (the Servicing Agreement”) between the Servicer and PG&E Energy Recovery
Funding LLC (the “Issuer”) and further that:

 

1.             A review of the activities of the Servicer and of its performance
under the Servicing Agreement during the twelve months ended June 30, [year] has
been made under the supervision of the undersigned pursuant to Section 3.03 of
the Servicing Agreement; and

 

2.             To the best of the undersigned’s knowledge, based on such review,
the Servicer has fulfilled all of its material obligations in all material
respects under the Servicing Agreement throughout the twelve months ended June
30, [year], except for those material defaults in the fulfillment of material
obligations listed on Annex A hereto.

 

Executed as of this                 day of                                    .

 

 

PACIFIC GAS AND ELECTRIC

 

COMPANY

 

 

 

 

 

By:

 

 

 

 

 Name:

 

 

 Title:

 

A-1

--------------------------------------------------------------------------------


 

ANNEX A

TO

CERTIFICATE OF COMPLIANCE

 

LIST OF SERVICER DEFAULTS

 

The following material defaults known to the undersigned occurred during the
year ended June 30,                  :

 

Nature of Default

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF QUARTERLY SERVICER’S CERTIFICATE

 

Quarterly Servicer’s Certificate

 

PG&E Energy Recovery Funding LLC
$1,887,864,000 Energy Recovery Bonds, Series 2005-1

 

Pursuant to Section 4.01(d)(ii) of the Recovery Property Servicing Agreement
dated as of February 10, 2005 (the “Agreement”) between Pacific Gas and Electric
Company, as Servicer and PG&E Energy Recovery Funding LLC, as Issuer, the
Servicer does hereby certify as follows:

 

Capitalized terms used in the Quarterly Servicer’s Certificate (the “Quarterly
Certificate”) have their respective meanings as set forth in the Agreement. 
References herein to certain sections and subsections are references to the
respective sections of the Agreement.

 

Collection Periods:  xxx
Distribution Date:  xxx

 

1.

Collections Allocable and Aggregate Amounts Available for the Current
Distribution Date:

 

 

 

 

i.

Remittances for the [ ] Collection Period

 

$

—

 

 

ii.

Remittances for the [ ] Collection Period

 

$

—

 

 

iii.

Remittances for the [ ] Collection Period

 

$

—

 

 

 

iv.(a)

Net earnings of General Sub-account

 

$

—

 

 

 

iv.(b)

Net earnings of Capital Sub-account

 

$

—

 

 

 

iv.(c)

Net earnings of Overcollateralization Sub-account

 

$

—

 

 

 

iv.(d)

Net earnings of Reserve Sub-account

 

$

—

 

 

iv.

Total Net Earnings on Collection Account

 

$

—

 

 

v.

General Subaccount Balance

 

$

—

 

 

vi.

Reserve Subaccount Balance

 

$

—

 

 

vii.

Overcollateralization Subaccount Balance

 

$

—

 

 

viii.

Capital Subaccount Balance

 

$

—

 

 

ix.

Collection Account Balance

 

$

—

 

2.

Outstanding Principal Balance and Collection Account Balance as of Prior
Distribution Date:

 

 

 

 

i.

Class A-1 Principal Balance

 

$

—

 

 

ii.

Class A-2 Principal Balance

 

$

—

 

 

iii.

Class A-3 Principal Balance

 

$

—

 

 

iv.

Class A-4 Principal Balance

 

$

—

 

 

v.

Class A-5 Principal Balance

 

$

—

 

 

ix.

Energy Recovery Bond Principal Balance

 

$

—

 

 

x.

Reserve Subaccount Balance

 

$

—

 

 

xi.

Overcollateralization Subaccount Balance

 

$

—

 

 

xii.

Capital Subaccount Balance

 

$

—

 

3.

Required Funding/Payments as of Current Distribution Date:

 

 

 

 

i.

Projected Class A-1 Bond Balance

 

$

—

 

 

ii.

Projected Class A-2 Bond Balance

 

$

—

 

 

iii.

Projected Class A-3 Bond Balance

 

$

—

 

 

B-1

--------------------------------------------------------------------------------


 

 

iv.

Projected Class A-4 Bond Balance

 

$

—

 

 

v.

Projected Class A-5 Bond Balance

 

$

—

 

 

ix.

Projected Class A Bond Balance

 

$

—

 

 

x.

Required Class A-1 Coupon

 

$

—

 

 

xi.

Required Class A-2 Coupon

 

$

—

 

 

xii.

Required Class A-3 Coupon

 

$

—

 

 

xiii.

Required Class A-4 Coupon

 

$

—

 

 

xiv.

Required Class A-5 Coupon

 

$

—

 

 

xviii.

Required Overcollateralization Funding

 

$

—

 

 

xix.

Required Capital Subaccount Funding

 

$

—

 

4.

Allocation of Remittances as of Current Distribution Date Pursuant to 8.02(d) of
Indenture:

 

 

 

 

i.

Indenture Trustee Fees

 

$

—

 

 

ii.

Quarterly Servicing Fee

 

$

—

 

 

iii.

Quarterly Administration Fee

 

$

—

 

 

iv.

Operating Expenses (subject to $400,000 cap, inclusive payments under i. and
ii.)

 

$

—

 

 

v.

Quarterly Interest

 

$

—

 

 

 

1.

Class A-1 Bond Coupon Payment

 

$

—

 

 

 

2.

Class A-2 Bond Coupon Payment

 

$

—

 

 

 

3.

Class A-3 Bond Coupon Payment

 

$

—

 

 

 

4.

Class A-4 Bond Coupon Payment

 

$

—

 

 

 

5.

Class A-5 Bond Coupon Payment

 

$

—

 

 

vi.

Principal Due and Payable

 

$

—

 

 

vii.

Quarterly Principal

 

$

—

 

 

 

1.

Class A-1 Bond Principal Payment

 

$

—

 

 

 

2.

Class A-2 Bond Principal Payment

 

$

—

 

 

 

3.

Class A-3 Bond Principal Payment

 

$

—

 

 

 

4.

Class A-4 Bond Principal Payment

 

$

—

 

 

 

5.

Class A-5 Bond Principal Payment

 

$

—

 

 

viii.

Operating Expenses (in excess of $400,000, inclusive payments under i. and ii.)

 

$

—

 

 

ix.

Funding of Overcollateralization Subaccount (to required level)

 

$

—

 

 

x.

Funding of Capital Subaccount (to required level)

 

$

—

 

 

xi.

Net Earnings Released to Issuer

 

$

—

 

 

xii.

Released to Issuer upon Series Retirement: Overcollateralization Subaccount

 

$

—

 

 

xiii.

Released to Issuer upon Series Retirement: Capital Subaccount

 

$

—

 

 

xiv.

Deposits to Reserve Subaccount

 

$

—

 

 

xv.

Released to Issuer upon Series Retirement: Collection Account

 

$

—

 

5.

Outstanding Principal Balance and Collection Account Balance as of current
distribution date:

(after giving effect to payments to be made on such distribution date):

 

 

 

 

i.

Class A-1 Principal Balance

 

$

—

 

 

ii.

Class A-2 Principal Balance

 

$

—

 

 

iii.

Class A-3 Principal Balance

 

$

—

 

 

iv.

Class A-4 Principal Balance

 

$

—

 

 

v.

Class A-5 Principal Balance

 

$

—

 

 

ix.

Energy Recovery Bond Principal Balance

 

$

—

 

 

x.

Reserve Subaccount Balance

 

$

—

 

 

xi.

Overcollateralization Subaccount Balance

 

$

—

 

 

xii.

Capital Subaccount Balance

 

$

—

 

6.

Subaccount Draws as of Current Distribution Date (if applicable, pursuant to
Section 8.02(e) of Indenture):

 

 

 

 

i.

Reserve Subaccount

 

$

—

 

 

ii.

Overcollateralization Subaccount

 

$

—

 

 

B-2

--------------------------------------------------------------------------------


 

 

iii.

Capital Subaccount

 

$

—

 

 

iv.

Total Draws

 

$

—

 

7.

Shortfalls In Interest and Principal Payments as of Current Distribution Date:

 

 

 

 

i.

Quarterly Interest

 

$

—

 

 

1.

Class A-1 Bond Coupon Payment

 

$

—

 

 

2.

Class A-2 Bond Coupon Payment

 

$

—

 

 

3.

Class A-3 Bond Coupon Payment

 

$

—

 

 

4.

Class A-4 Bond Coupon Payment

 

$

—

 

 

5.

Class A-5 Bond Coupon Payment

 

$

—

 

 

ii.

Quarterly Principal

 

$

—

 

 

1.

Class A-1 Bond Principal Payment

 

$

—

 

 

2.

Class A-2 Bond Principal Payment

 

$

—

 

 

3.

Class A-3 Bond Principal Payment

 

$

—

 

 

4.

Class A-4 Bond Principal Payment

 

$

—

 

 

5.

Class A-5 Bond Principal Payment

 

$

—

 

8.

Shortfalls in Required Subaccount Levels as of Current Distribution Date:

 

 

 

 

i.

Overcollateralization Subaccount

 

$

—

 

 

ii.

Capital Subaccount

 

$

—

 

9.

Distributions of Principal per $1,000 of Original Principal Amount as of Current
Distribution Date:

 

 

 

 

 

 

 

 

 

Original Principal
[A]

 

Outstanding Balance
[B]

 

Principal Payment
[C]

 

Principal Payment
per $1,000 of
Orig. Principal
Amt.
[C/A x 1,000]

 

 

i.

 

Class A-1

 

$

—

 

$

—

 

$

—

 

$

—

 

 

ii.

 

Class A-2

 

$

—

 

$

—

 

$

—

 

$

—

 

 

iii.

 

Class A-3

 

$

—

 

$

—

 

$

—

 

$

—

 

 

iv.

 

Class A-4

 

$

—

 

$

—

 

$

—

 

$

—

 

 

v.

 

Class A-5

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

 

 

 

$

—

 

$

—

 

$

—

 

 

 

 

10. Distributions of Interest per $1,000 of Original Principal Amount as of
Current Distribution date:

 

 

 

 

 

 

Original Principal
[A]

 

Outstanding Balance
[B]

 

Principal Payment
[C]

 

Principal Payment
per $1,000 of
Orig. Principal
Amt.
[C/A x 1,000]

 

 

i.

 

Class A-1

 

$

—

 

$

—

 

$

—

 

$

—

 

 

ii.

 

Class A-2

 

$

—

 

$

—

 

$

—

 

$

—

 

 

iii.

 

Class A-3

 

$

—

 

$

—

 

$

—

 

$

—

 

 

iv.

 

Class A-4

 

$

—

 

$

—

 

$

—

 

$

—

 

 

v.

 

Class A-5

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

 

 

 

$

—

 

$

—

 

$

—

 

 

 

 

11. Trigger for Mandatory Routine Quarterly DRC True-Up Filings

 

 

i.

 

Scheduled Energy Recovery Bond Principal Balance

 

 

 

$

—

 

 

ii.

 

Difference [(11.i. - 5.ix.) / 11.i. x 100]

 

 

 

 

 

0.00%

 

 

iii.

 

Variance Trigger Level

 

 

 

 

 

5.00%

 

 

iv.

 

Quarterly True-Up Required?

 

 

 

 

 

NO

 

 

B-3

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the undersigned has duly executed and delivered this
Quarterly Servicer’s Certificate this   [ ]        day of [ ] .

 

PACIFIC GAS AND ELECTRIC COMPANY, as Servicer

 

by:

 

 

Authorized Signatory

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF MONTHLY SERVICER’S CERTIFICATE

 

Monthly Servicer’s Certificate

 

PG&E Energy Recovery Funding LLC
$1,887,864,000 Energy Recovery Bonds, Series 2005-1

 

Pursuant to Section 3.01(b)(i) of the Recovery Property Servicing Agreement
dated as of February 10, 2005 (the “Agreement”) between Pacific Gas and Electric
Company, as Servicer and PG&E Energy Recovery Funding LLC, as Issuer, the
Servicer does hereby certify as follows:

 

Capitalized terms used in this Monthly Servicer’s Certificate have the
respective meanings as set forth in the Agreement, including Annex I.

 

Collection Period: xxx

 

Line No.

 

BILLED REVENUE SUMMARY

 

 

1

 

 

Current Monthly Billing Period

xxx

 

 

 

 

 

 

 

2

 

 

Non-exempt consumers - KWh billed (pre-true-up)

 

Revenue Rept.

3

 

 

Non-exempt consumers - KWh billed (current rate)

 

Revenue Rept.

4

 

 

Non-exempt consumers - cents per KWh DRC Charge (pre-true-up)

 

Revenue Rept.

5

 

 

Non-exempt consumers - cents per KWh DRC Charge (current rate)

 

Revenue Rept.

 

 

 

 

 

 

6

 

 

Current period Billed DRC Revenues

 

(Ln.2*Ln.4)+(Ln.3*Ln.5)

 

 

 

 

 

 

7

 

 

DRC revenues not accounted for in prior periods

 

Revenue Rept.

 

 

 

 

 

 

8

 

 

Gas & Electric net write-offs as% of Gas & Electric billed revenues

 

Revenue Rept.

 

DRC REVENUES REMITTED TO COLLECTION ACCOUNT

 

Monthly Remittance Percentages

 

Line
No.

 

 

 

30 Days

 

60 Days

 

90 Days

 

120 Days

 

150 Days

 

180 Days

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Billed DRC Rev

 

xxx

 

xxx

 

xxx

 

xxx

 

xxx

 

xxx

 

xxx

2

 

[current mo.]

 

xxx

 

 

 

 

 

 

 

 

 

 

 

 

3

 

[1 mo. prior]

 

 

 

xxx

 

 

 

 

 

 

 

 

 

 

4

 

[2 mos. prior]

 

 

 

 

 

xxx

 

 

 

 

 

 

 

 

5

 

[3 mos. prior]

 

 

 

 

 

 

 

xxx

 

 

 

 

 

 

6

 

[4 mos. prior]

 

 

 

 

 

 

 

 

 

xxx

 

 

 

 

7

 

[5 mos. prior]

 

 

 

 

 

 

 

 

 

 

 

xxx

 

 

8

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

xxx

 

C-1

--------------------------------------------------------------------------------


 

 

 

Write-off Reconciliation

 

 

 

9

 

[Mo.] Period Billed DRC Revenues

 

Ln.7 (Billed DRC Rev Col.)

 

10

 

[Mo.] Period DRC Revenue Net Write-off

 

Ln.9*Ln.8(p.1)

 

11

 

[Mo.] Period Net DRC Revenues

 

Ln.9-Ln.10

 

 

 

 

 

 

 

12

 

Amount Previously Remitted to Collection Account

 

Ln.9*Ln.1 (Total Col.)

 

13

 

Write-off Adjustment

 

Ln.11-Ln.12

 

14

 

Total Net DRC Remittance Amount

 

Ln.8 — Ln.13

 

 

 

 

 

 

 

 

 

Aggregate Remittance Amount

 

 

 

15

 

DRC revenues not accounted for in prior periods

 

Ln.7 (p.1)

 

 

 

 

 

 

 

16

 

Aggregate DRC Remittances for [Mo.] Billing Period

 

Ln.14 + Ln. 15

 

 

 

 

 

 

 

17

 

Aggregate DRC Daily Remittances for [Mo.} Billing Period

 

 

 

 

 

 

 

 

 

18

 

True up Difference to be added or refunded in next daily payment

 

Ln 16 — Ln 17

 

 

IN WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly
Servicer’s Certificate this xxx day of xxx.

 

PACIFIC GAS AND ELECTRIC COMPANY, as Servicer

 

by:

 

 

Authorized Signatory

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF DAILY SERVICER’S CERTIFICATE

 

Daily Servicer’s Certificate

 

PG&E Energy Recovery Funding LLC
$1,887,864,000 Energy Recovery Bonds, Series 2005-1

 

Pursuant to Section 3.01(b)(ii) of the Recovery Property Servicing Agreement
dated as of February 10, 2005 (the “Agreement”) between Pacific Gas and Electric
Company, as Servicer and PG&E Energy Recovery Funding LLC, as Issuer, the
Servicer does hereby certify as follows:

 

Capitalized terms used in the Daily Servicer’s Certificate have the respective
meanings as set forth in the Agreement, including Annex I.

 

Collection Period: xxx

 

Line
No.

 

BILLED REVENUE SUMMARY

 

 

 

9

 

 

Current daily billing period

 

 

 

 

 

 

 

 

 

 

10

 

 

Non-exempt consumers - KWh billed (pre-true-up)

 

Revenue Rept.

 

11

 

 

Non-exempt consumers - KWh billed (current rate)

 

Revenue Rept.

 

12

 

 

Non-exempt consumers - cents per KWh DRC Charge (pre-true-up)

 

Revenue Rept.

 

13

 

 

Non-exempt consumers - cents per KWh DRC Charge (current rate)

 

Revenue Rept.

 

14

 

 

Current period Billed DRC Revenues

 

(Ln.2*Ln.4)+(Ln.3*Ln.5)

 

 

 

 

 

 

 

 

15

 

 

Aggregate DRC Daily Remittance for xxx period

 

Ln. 6

 

 

 

 

 

 

 

 

16

 

 

Total month-to-date DRC Daily Remittances excluding true up

 

 

 

 

IN WITNESS HEREOF, the undersigned has duly executed and delivered this Daily
Servicer’s Certificate this xxx day of xxx.

 

PACIFIC GAS AND ELECTRIC COMPANY, as Servicer

 

 

by:

 

 

Authorized Signatory

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF DRC CHARGE TRUE-UP MECHANISM ADVICE FILING

 

[date]

 

Advice              -E

(Pacific Gas and Electric Company ID U 39 M)

 

Public Utilities Commission of the State of California

 

Subject:

Routine Annual [Quarterly] Advice Filing for Dedicated Rate Component True-up
Mechanism

 

Pursuant to California Public Utilities Commission (CPUC) Decision (D.)
04-11-015 (Decision), Pacific Gas and Electric Company (PG&E), as servicer of
the Energy Recovery Bonds (ERBs) and on behalf of PG&E Energy Recovery Funding
LLC (PERF), hereby applies for adjustment to the Dedicated Rate Component (DRC)
charge for series 2005-1, class(es)                   of the ERBs.

 

Purpose

 

This filing establishes revised DRC charges for rate schedules for non-exempt
consumers, as set forth in D.04-11-015.

 

Background

 

In D.03-12-035, which approved the plan for PG&E’s emergence from bankruptcy,
the Commission established a Regulatory Asset pertaining to PG&E liabilities
incurred on behalf of its electric ratepayers during the power crisis of 2000 to
2001.  The purpose of the Regulatory Asset, along with the other provisions of
the bankruptcy-emergence plan approved by the Commission, was to enhance PG&E’s
fiscal soundness and allow it to emerge from bankruptcy as a creditworthy
entity.  In D.04-11-015, the Commission granted PG&E authority to issue ERBs to
refinance the Regulatory Asset and associated federal and state income and
franchise taxes, and consequently to reduce PG&E’s electric rates.

 

ERBs are an asset backed security; investors will rely on the cash flows
generated by a specific asset that was sold by PG&E to PERF, a Special Purpose
Entity that issued the bonds secured by this asset.  The asset that was sold is
Recovery Property, a current property right that was created by Senate Bill 772
as a right to receive future revenues

 

E-1

--------------------------------------------------------------------------------


 

from a non-bypassable customer charge (a Dedicated Rate Component or DRC charge)
that will cover debt service and all related ERB costs.

 

In D.04-11-015, the Commission authorized PG&E to file Routine True-up Mechanism
Advice Letters at least annually, and not more than quarterly, at least 15 days
before the end of the calendar year for the annual filings and at least 15 days
before the end of the quarter for the quarterly filings.  These filings are
intended to ensure that the actual revenues collected under the DRC charge are
neither more nor less than those required to repay the ERBs as scheduled. 
Routine True-up Mechanism Advice Letter filings are those where PG&E uses the
method found reasonable by the Commission in D.04-11-015 to revise existing DRC
charges.

 

Using the method approved by the Commission in D.04-11-015, this filing modifies
the variables used in the DRC charge calculations and provides the resulting
modified DRC charges.

 

Table I shows the revised assumptions for each of the variables used in
calculating the DRC charges for non-exempt consumers.  The assumptions
underlying the initial DRC charges were filed in Advice 2626-E, an Issuance
Advice Letter, as authorized by D.04-11-015.  Attachment 1 shows the revised
payment schedule.

 

TABLE I
Input Values For Revised DRC Charges

 

Average monthly kWh sales to non-exempt consumers

 

Percent of revenue requirement allocated to non-exempt consumers

 

Percent of non-exempt consumers’ revenue written off

 

Percent of non-exempt consumers’ billed amounts expected to be uncollected

 

Percent of billed amounts collected in current month

 

Percent of billed amounts collected in second month after billing

 

Percent of billed amounts collected in third month after billing

 

Percent of billed amounts collected in fourth month after billing

 

Percent of billed amounts collected in fifth month after billing

 

Percent of billed amounts collected in sixth month after billing

 

Percent of billed amounts remaining less uncollectibles

 

Monthly ongoing transaction expenses

 

Expected ERB Series 2005-1 outstanding balance as of    /   /   

 

Over- or undercollection of principal from previous DRC collections to be
reflected in the new DRC charges

 

 

E-2

--------------------------------------------------------------------------------


 

Table 2 shows the revised DRC charges(1) calculated for non-exempt consumers. 
The DRC charge calculations are shown in Attachment 2.

TABLE 2

 

Non-exempt Consumer DRC Charge

 

¢/kWh

Non-exempt Consumer DRC Charge

 

¢/kWh

 

Attachment 3 includes proposed changes to Part I of PG&E’s Preliminary Statement
to show DRC charges to be effective January 1, [or month, if quarterly
Advice][year].

 

Description of Attachments

 

Attachment 1 to this advice filing presents the revised principal amortization
schedule for the DRC charges, applying the cash flow model specified in Appendix
A of A.04-07-032, as modified by D.04-11-015.

 

Attachment 2 presents the revised DRC charge calculations.

 

Attachment 3 provides proposed changes to Part I of PG&E’s Preliminary
Statement.

 

Effective Date

 

[If annual Routine Advice]

 

In accordance with D.04-11-015, Routine True-Up Mechanism Advice Letters for
required annual DRC charge adjustments shall be filed at least 15 days before
the end of each calendar year and these adjustments to DRC charges shall be
effective at the beginning of the next calendar year.  No Commission resolution
is required.  Therefore, these DRC charges shall be effective January 1, [year]
through December 31, [year], unless they are changed by a quarterly adjustment
prior to December 31, [year].

 

[If quarterly Routine Advice]

 

--------------------------------------------------------------------------------

(1) There should be only a single DRC charge, except possibly in connection with
(i) new municipal loads, (ii) departing municipal loads, and (iii) in certain
unexpected situations, non-exempt consumers whose electric rates are capped.

 

E-3

--------------------------------------------------------------------------------


 

In accordance with D.04-11-015, Routine True-Up Mechanism Advice Letters for
quarterly DRC charge adjustments shall be filed at least 15 days before the end
of each quarter and these adjustments to DRC charges shall be effective at the
beginning of the next quarter.  No Commission resolution is required. 
Therefore, these DRC charges shall be effective [month] 1, [year] through
December 31, [year], unless they are changed by a quarterly adjustment prior to
December 31, [year].

 

Protests

 

Anyone wishing to protest this filing may do so by sending a letter
by                , which is         days from the date of this filing.  The
protest must state the grounds upon which it is based, including such items as
financial and service impact, and should be submitted expeditiously.  Protests
should be mailed to:

 

IMC Branch Chief – Energy Division

California Public Utilities Commission

505 Van Ness Avenue, 4th Floor

San Francisco, California 94102

Facsimile: (415) 703-2200

E-mail: jjr@cpuc.ca.gov

 

Protests also should be sent by e-mail and facsimile to Mr. Jerry Royer, Energy
Division, as shown above, and by U.S. mail to Mr. Royer at the above address.

 

The protest should be sent via both e-mail and facsimile to PG&E on the same
date it is mailed or delivered to the Commission at the address shown below.

 

Pacific Gas and Electric Company

Attention: Brian Cherry

Director, Regulatory Relations

77 Beale Street, Mail Code B10C

P.O. Box 770000

San Francisco, California 94177

Facsimile: (415) 973-7226

E-mail: RxDd@pge.comNotice

 

In accordance with General Order 96-A, Section III, Paragraph G, a copy of this
advice letter is being sent electronically and via U.S. mail to parties shown on
the attached list.  Address changes should be directed to Rose De La Torre at
(415) 973-4716 (RxDd@pge.com).  Advice letter filings can also be accessed
electronically at:

 

http://www.pge.com/tariffs

 

Director - Regulatory Relations

Attachments

cc:           Service List for A.04-07-032.

 

E-4

--------------------------------------------------------------------------------


 

Attachment 1

 

Revised Expected Principal Amount Amortization

Series 2005-1, Class        

 

E-5

--------------------------------------------------------------------------------


 

Attachment 2

Amounts Receivable And Expected Principal Amount Amortization

 

The remaining total amount payable to the owner of the Recovery Property, or its
assignee(s), is a $      principal amount, plus interest on such principal
amount, plus a $       overcollateralization amount, plus other ongoing costs,
to be obtained from DRC charges calculated in accordance with D.04-11-015.

 

The DRC charges shall be adjusted from time to time, at least annually, via the
DRC Charge True-Up Mechanism in accordance with D.04-11-015.

 

The following pages show the amounts scheduled to be paid by the Trustee from
DRC charge revenues it has received.  These payment amounts include principal
plus interest, overcollateralization, and other ongoing costs.

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF ANNIVERSARY DRC CHARGE TRUE-UP MECHANISM ADVICE FILING

 

[date]

 

Advice              -E

(Pacific Gas and Electric Company ID U 39 M)

 

Public Utilities Commission of the State of California

 

Subject:                                                   Anniversary Advice
Filing for Dedicated Rate Component True-up Mechanism

 

Pursuant to California Public Utilities Commission (CPUC) Decision (D.)
04-11-015 (Decision), Pacific Gas and Electric Company (PG&E), as servicer of
the Energy Recovery Bonds (ERBs) and on behalf of PG&E Energy Recovery Funding
LLC (PERF), hereby files its Anniversary True-up Advice.

 

[if, as expected, no rate change is necessary]  As is anticipated in D.
04-11-015, no true-up of the Dedicated Rate Component (DRC) charge is necessary
at this time given the annual and quarterly Routine True-up Mechanism.

 

[if a DRC rate change is necessary].  Pursuant to D. 04-11-015, PG&E applies for
adjustment to the Dedicated Rate Component (DRC) charge for series 2005-1,
class(es)              of the ERBs.

 

Purpose

 

This filing satisfies the statutory requirement, discussed in D. 04-11-015, that
requires the Commission to determine, on each anniversary of D. 04-11-015,
whether the DRC charge needs to be modified.

 

[if a DRC rate change is necessary]  This filing establishes revised DRC charges
for rate schedules for non-exempt consumers, as set forth in D.04-11-015.

 

Background

 

In D.03-12-035, which approved the plan for PG&E’s emergence from bankruptcy,
the Commission established a Regulatory Asset pertaining to PG&E liabilities
incurred on behalf of its electric ratepayers during the power crisis of 2000 to
2001.  The purpose of the Regulatory Asset, along with the other provisions of
the bankruptcy-emergence plan

 

F-1

--------------------------------------------------------------------------------


 

approved by the Commission, was to enhance PG&E’s fiscal soundness and allow it
to emerge from bankruptcy as a creditworthy entity.  In D.04-11-015, the
Commission granted PG&E authority to issue ERBs to refinance the Regulatory
Asset and associated federal and state income and franchise taxes, and
consequently to reduce PG&E’s electric rates.

 

ERBs are an asset backed security; investors will rely on the cash flows
generated by a specific asset that was sold by PG&E to PERF, a Special Purpose
Entity that issued the bonds secured by this asset.  The asset that was sold is
Recovery Property, a current property right that was created by Senate Bill 772
(the enabling legislation for the ERB transaction), D.04-11-015 and Advice
2626-E (an Issuance Advice Letter, as authorized by D.04-11-015) as a right to
receive future revenues from a non-bypassable charge (a Dedicated Rate Component
or DRC charge) on consumers of electricity in PG&E’s service territory.  The DRC
charge will cover debt service and all related ERB costs.

 

In D.04-11-015, the Commission authorized PG&E to file Routine True-up Mechanism
Advice Letters at least annually, and not more than quarterly, at least 15 days
before the end of the calendar year for the annual filings and at least 15 days
before the end of the quarter for the quarterly filings.  These filings are
intended to ensure that the actual revenues collected and remitted to the ERB
trustee under the DRC charge are neither more nor less than those required to
repay the ERBs as scheduled.  Routine True-up Mechanism Advice Letter filings
are those where PG&E uses the method found reasonable by the Commission in
D.04-11-015 to revise existing DRC charges.

 

D. 04-11-015 also notes that Section 848.1(i) of the Public Utilities Code,
added by Senate Bill 772 requires the Commission to determine on each
anniversary of D. 04-11-015 whether the DRC needs to be adjusted.

 

[if a DRC rate change is necessary.  If, as expected, no rate change is
necessary, then everything up to the “Protest” section, as well as indicated
attachments, is omitted]  Using the method approved by the Commission in
D.04-11-015, this filing modifies the variables used in the DRC charge
calculations and provides the resulting modified DRC charges.

 

Table I shows the revised assumptions for each of the variables used in
calculating the DRC charges for non-exempt consumers.  The assumptions
underlying the initial DRC charges were filed in Advice 2626-E.  Attachment 1
shows the revised payment schedule.

 

F-2

--------------------------------------------------------------------------------


 

TABLE I
Input Values For Revised DRC Charges

 

Average monthly kWh sales to non-exempt consumers

 

Percent of revenue requirement allocated to non-exempt consumers

 

Percent of non-exempt consumers’ revenue written off

 

Percent of non-exempt consumers’ billed amounts expected to be uncollected

 

Percent of billed amounts collected in current month

 

Percent of billed amounts collected in second month after billing

 

Percent of billed amounts collected in third month after billing

 

Percent of billed amounts collected in fourth month after billing

 

Percent of billed amounts collected in fifth month after billing

 

Percent of billed amounts collected in sixth month after billing

 

Percent of billed amounts remaining less uncollectibles

 

Monthly ongoing transaction expenses

 

Expected ERB Series 2005-1 outstanding balance as of       /       /      

 

Over- or undercollection of principal from previous DRC collections to be
reflected in the new DRC charges

 

 

Table 2 shows the revised DRC charges(1) calculated for non-exempt consumers. 
The DRC charge calculations are shown in Attachment 2.

 

TABLE 2

 

Non-exempt Consumer DRC Charge

 

¢/kWh

Non-exempt Consumer DRC Charge

 

¢/kWh

 

Attachment 3 includes proposed changes to Part I of PG&E’s Preliminary Statement
to show DRC charges to be effective January 1, [or month, if quarterly
Advice][year].

 

Description of Attachments

 

Attachment 1 to this advice filing presents the revised principal amortization
schedule for the DRC charges, applying the cash flow model specified in Appendix
A of A.04-07-032, as modified by D.04-11-015.

 

Attachment 2 presents the revised DRC charge calculations.

 

--------------------------------------------------------------------------------

(1) There should be only a single DRC charge, except possibly in connection with
(i) new municipal loads, (ii) departing municipal loads, and (iii) in certain
unexpected situations, non-exempt consumers whose electric rates are capped.

 

F-3

--------------------------------------------------------------------------------


 

Attachment 3 provides proposed changes to Part I of PG&E’s Preliminary
Statement.

 

Effective Date

 

In accordance with D.04-11-015 and consistent with statute, the DRC charge
adjustments set forth in this Anniversary  True-Up Mechanism Advice shall be
effective 90 days after the upcoming anniversary of D. 04-11-015.  Therefore,
these DRC charges shall be effective [date] through December 31, [year], unless
they are changed by a quarterly adjustment prior to December 31, [year].

 

Protests

 

Anyone wishing to protest this filing may do so by sending a letter by
                        , which is          days from the date of this filing. 
The protest must state the grounds upon which it is based, including such items
as financial and service impact, and should be submitted expeditiously. 
Protests should be mailed to:

 

IMC Branch Chief – Energy Division

California Public Utilities Commission

505 Van Ness Avenue, 4th Floor

San Francisco, California 94102

Facsimile: (415) 703-2200

E-mail: jjr@cpuc.ca.gov

 

Protests also should be sent by e-mail and facsimile to Mr. Jerry Royer, Energy
Division, as shown above, and by U.S. mail to Mr. Royer at the above address.

 

The protest should be sent via both e-mail and facsimile to PG&E on the same
date it is mailed or delivered to the Commission at the address shown below.

 

Pacific Gas and Electric Company

Attention: Brian Cherry

Director, Regulatory Relations

77 Beale Street, Mail Code B10C

P.O. Box 770000

San Francisco, California 94177

Facsimile: (415) 973-7226

E-mail: RxDd@pge.comNotice

 

In accordance with General Order 96-A, Section III, Paragraph G, a copy of this

 

F-4

--------------------------------------------------------------------------------


 

advice letter is being sent electronically and via U.S. mail to parties shown on
the attached list.  Address changes should be directed to Rose De La Torre at
(415) 973-4716 (RxDd@pge.com).  Advice letter filings can also be accessed
electronically at:

 

http://www.pge.com/tariffs

 

Director - Regulatory Relations

 

Attachments

 

cc:         Service List for A.04-07-032.

 

F-5

--------------------------------------------------------------------------------


 

Attachment 1

 

Revised Expected Principal Amount Amortization

Series 2005-1, Class          

 

F-6

--------------------------------------------------------------------------------


 

Attachment 2

Amounts Receivable And Expected Principal Amount Amortization

 

The remaining total amount payable to the owner of the Recovery Property, or its
assignee(s), is a $           principal amount, plus interest on such principal
amount, plus a $          overcollateralization amount, plus other ongoing
costs, to be obtained from DRC charges calculated in accordance with
D.04-11-015.

 

The DRC charges shall be adjusted from time to time, at least annually, via the
DRC Charge True-Up Mechanism in accordance with D.04-11-015.

 

The following pages show the amounts scheduled to be paid by the Trustee from
DRC charge revenues it has received.  These payment amounts include principal
plus interest, overcollateralization, and other ongoing costs.

 

F-7

--------------------------------------------------------------------------------


 

EXHIBIT G

 

EXPECTED AMORTIZATION SCHEDULE FOR SERIES 2005-1

 

$
Payment Date

 

Class A-1 Balance

 

Class A-2 Balance

 

Class A-3 Balance

 

Class A-4 Balance

 

Class A-5 Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

Closing Date

 

268,000,000

 

647,000,000

 

320,000,000

 

468,000,000

 

184,864,000

 

06/25/05

 

253,672,239

 

647,000,000

 

320,000,000

 

468,000,000

 

184,864,000

 

09/25/05

 

191,354,378

 

647,000,000

 

320,000,000

 

468,000,000

 

184,864,000

 

12/25/05

 

127,972,390

 

647,000,000

 

320,000,000

 

468,000,000

 

184,864,000

 

03/25/06

 

71,463,317

 

647,000,000

 

320,000,000

 

468,000,000

 

184,864,000

 

06/25/06

 

22,002,837

 

647,000,000

 

320,000,000

 

468,000,000

 

184,864,000

 

09/25/06

 

0

 

610,651,145

 

320,000,000

 

468,000,000

 

184,864,000

 

12/25/06

 

0

 

553,644,681

 

320,000,000

 

468,000,000

 

184,864,000

 

03/25/07

 

0

 

499,124,603

 

320,000,000

 

468,000,000

 

184,864,000

 

06/25/07

 

0

 

446,693,214

 

320,000,000

 

468,000,000

 

184,864,000

 

09/25/07

 

0

 

384,684,147

 

320,000,000

 

468,000,000

 

184,864,000

 

12/25/07

 

0

 

324,020,926

 

320,000,000

 

468,000,000

 

184,864,000

 

03/25/08

 

0

 

266,525,556

 

320,000,000

 

468,000,000

 

184,864,000

 

06/25/08

 

0

 

212,018,305

 

320,000,000

 

468,000,000

 

184,864,000

 

09/25/08

 

0

 

148,035,702

 

320,000,000

 

468,000,000

 

184,864,000

 

12/25/08

 

0

 

85,365,112

 

320,000,000

 

468,000,000

 

184,864,000

 

03/25/09

 

0

 

25,630,899

 

320,000,000

 

468,000,000

 

184,864,000

 

06/25/09

 

0

 

0

 

288,758,553

 

468,000,000

 

184,864,000

 

09/25/09

 

0

 

0

 

222,386,872

 

468,000,000

 

184,864,000

 

12/25/09

 

0

 

0

 

157,252,479

 

468,000,000

 

184,864,000

 

03/25/10

 

0

 

0

 

94,936,586

 

468,000,000

 

184,864,000

 

06/25/10

 

0

 

0

 

35,490,418

 

468,000,000

 

184,864,000

 

09/25/10

 

0

 

0

 

0

 

434,534,010

 

184,864,000

 

12/25/10

 

0

 

0

 

0

 

366,763,472

 

184,864,000

 

03/25/11

 

0

 

0

 

0

 

301,686,938

 

184,864,000

 

06/25/11

 

0

 

0

 

0

 

239,441,761

 

184,864,000

 

09/25/11

 

0

 

0

 

0

 

167,635,746

 

184,864,000

 

12/25/11

 

0

 

0

 

0

 

96,961,141

 

184,864,000

 

03/25/12

 

0

 

0

 

0

 

28,896,551

 

184,864,000

 

06/25/12

 

0

 

0

 

0

 

0

 

148,543,764

 

09/25/12

 

0

 

0

 

0

 

0

 

73,742,437

 

12/25/12

 

0

 

0

 

0

 

0

 

0

 

 

G-1

--------------------------------------------------------------------------------


 

ANNEX I

 

to

 

SERVICING AGREEMENT

 

The Servicer agrees to comply with the following servicing procedures:

 

SECTION 1.                            Definitions.

 

Whenever used in this Annex I, the following words and phrases shall have the
following meanings:

 

“Aggregate Monthly Remittance Amount” has the meaning set forth in
Section 6(e)(i) of this Annex I.

 

“Billed DRC Revenues” means the amounts billed to Consumers pursuant to the DRC
Charges (other than billed amounts that would result in Retained Collections),
whether billed directly to such Consumers by the Servicer or indirectly through
an ESP pursuant to Consolidated ESP Billing.

 

“Consolidated ESP Billing” means the billing procedures pursuant to which an ESP
will be responsible for billing and collecting all charges to Consumers served
by such ESP, including the DRC Charges, and will become obligated to the
Servicer for such Billed DRC Revenues, all in accordance with applicable CPUC
Regulations.  Unless the context indicates otherwise, the term Consolidated ESP
Billing includes Full Consolidated ESP Billing.

 

“Estimation Template” means the template shown on Attachment A to this Annex I,
which template is used to calculate the DRC Payments estimated to have been
received by the Servicer during any Collection Period.

 

“Full Consolidated ESP Billing” means the billing procedures pursuant to which
an ESP performs the same tasks it would perform under Consolidated ESP Billing
and, in addition, calculates all utility charges to Consumers it serves,
including the DRC Charges, from specific cents per kilowatt hour rates provided
by the Servicer.

 

“Monthly Collections Curve” means the monthly collections curve as described in
Attachment A to this Annex I.

 

“Servicer Policies and Practices” means, with respect to the Servicer’s duties
under this Annex I, the policies and practices of the Servicer applicable to
such duties that the Servicer follows with respect to comparable assets that it
services for itself or others.

 

“Variables” means the following variables underlying the Monthly Collections
Curves:

 

I-1

--------------------------------------------------------------------------------


 

(i)                                     sample sizes for Consumers by customer
class (as described in Attachment A to this Annex I);

 

(ii)                                  tallied number of days recorded between
when bills are generated and when bill payments are received, as described in
Table A; and

 

(iii)                               the current Write-off Factor.

 

“Write-off Factor” means, at any time, the then current write-off factor that
the CPUC has approved with respect to billings of Pacific Gas and Electric
Company (“PG&E”).

 

SECTION 2.                            Data Acquisition.

 

(a)                                  Installation and Maintenance of Meters. 
Except to the extent that an ESP is responsible for such services pursuant to an
ESP Service Agreement, the Servicer shall use its best efforts to cause to be
installed, replaced and maintained meters in such places and in such condition
as will enable the Servicer to obtain usage measurements for each Consumer every
27-33 days.  If Consumers are billed by entities other than the Servicer or an
ESP, the Servicer shall request these other entities to bill those Consumers for
the DRC Charge and to remit the DRC Charge revenues to the Servicer on behalf of
those Consumers.  The Servicer shall have no other responsibility to bill or
collect DRC Charges from or in respect of Consumers billed by entities other
than ESPs.

 

(b)                                 Meter Reading.  At least once each 27-33
days, the Servicer shall use its best efforts to obtain usage measurements for
each Consumer; provided, however, that the Servicer may determine any Consumer’s
usage on the basis of estimates in accordance with applicable CPUC Regulations
and Servicer Policies and Practices; and provided further that the Servicer may
obtain usage measurements from the Applicable ESP for Consumers receiving meter
reading services from such ESP if the respective ESP Service Agreement so
provides.

 

(c)                                  Cost of Metering.  The Issuer shall not be
obligated to pay any costs associated with the metering duties set forth in this
Section 2, including, but not limited to, the costs of installing, replacing and
maintaining meters, nor shall the Issuer be entitled to any credit against the
Servicing Fee for any cost savings realized by the Servicer or any ESP as a
result of new metering and/or billing technologies.

 

SECTION 3.                            Usage and Bill Calculation.

 

The Servicer shall use its best efforts to obtain a calculation of each
Consumer’s usage (which may be based on data obtained from such Consumer’s meter
read or on usage estimates determined in accordance with the Servicer Policies
and Practices and applicable CPUC Regulations) once every 27 to 33 days and
shall determine therefrom each Consumer’s individual DRC Charge to be included
on such Consumer’s Bill; provided, however, that in the case of Consumers served
by an ESP under Full Consolidated ESP Billing, the Applicable ESP, rather than
the Servicer, shall determine such Consumers’ total DRC Charges to be included
on such Consumers’ Bills based on specific DRC Charges (cents per kilowatt hour
rates) provided by the Servicer, and the Servicer shall deliver to the
Applicable ESPs such specific cents per kilowatt hour rates as are necessary for
the Applicable ESPs to calculate such Consumers’

 

I-2

--------------------------------------------------------------------------------


 

respective DRC Charges as such charges may change from time to time pursuant to
the True-Up Adjustments.

 

SECTION 4.                            Billing.

 

The Servicer shall implement the DRC Charges as of the DRC Effective Date and
shall thereafter bill each Consumer or the Applicable ESP for the respective
Consumer’s outstanding current and past due DRC Charges accruing through the DRC
Termination Date, all in accordance with the following:

 

(a)                                  Frequency of Bills; Billing Practices.  In
accordance with the Servicer’s then-existing Servicer Policies and Practices for
its own charges, as such Servicer Policies and Practices may be modified from
time to time, the Servicer shall generate and issue a Bill to each Consumer, or,
in the case of a Consumer subject to Consolidated ESP Billing, to the Applicable
ESP, with respect to such Consumer’s respective DRC Charge once every 27 to 33
days, at the same time, with the same frequency and on the same Bill as that
containing the Servicer’s own charges to such Consumer or ESP, as the case may
be.  In the event that the Servicer makes any material modification to its
Servicer Policies and Practices for its own charges, it shall notify the Issuer,
the Trustee, the CPUC and the Rating Agencies as soon as practicable, and in no
event later than 60 Business Days after such modification goes into effect;
provided, however, that the Servicer may not make any modification that will
materially adversely affect the Bondholders.

 

(b)                                 Format.  The Servicer shall conform to such
requirements regarding the format, structure and text of Bills delivered to
Consumers and ESPs as this Agreement, the Financing Order, the PU Code and
applicable CPUC Regulations shall from time to time prescribe.  To the extent
that Bill format, structure and text are not prescribed by the this Agreement,
the Financing Order, the PU Code or by applicable CPUC Regulations, the Servicer
shall determine the format, structure and text of all Bills in accordance with
its reasonable business judgment, its Servicer Policies and Practices with
respect to its own charges and prevailing industry standards.

 

(c)                                  Delivery.  The Servicer shall deliver all
Bills to Consumers (i) by United States Mail in such class or classes as are
consistent with the Servicer Policies and Practices followed by the Servicer
with respect to its own charges to its customers or (ii) by any other means,
whether electronic or otherwise, that the Servicer may from time to time use to
present its own charges to its customers.  In the case of Consumers that are
subject to Consolidated ESP Billing, the Servicer shall deliver all Bills or
charges to the Applicable ESPs by such means as are mutually agreed upon by the
Servicer and the Applicable ESP and are consistent with CPUC Regulations.  The
Servicer or an ESP, as applicable, shall pay from its own funds all costs of
issuance and delivery of all Bills, including but not limited to printing and
postage costs as the same may increase or decrease from time to time.

 

SECTION 5.                            Consumer Service Functions.

 

The Servicer shall handle all Consumer inquiries and other Consumer service
matters according to the same procedures it uses to service customers with
respect to its own charges.

 

I-3

--------------------------------------------------------------------------------


 

SECTION 6.                            Collections; Payment Processing;
Remittance.

 

(a)                                  Collection Efforts, Policies, Procedures.

 

(i)                                     The Servicer shall use reasonable
efforts to collect all Billed DRC Revenues from Consumers and ESPs as and when
the same become due and shall follow such collection procedures as it follows
with respect to comparable assets that it services for itself or others,
including with respect to the following:

 

(A)                                                      The Servicer shall
prepare and deliver overdue notices to Consumers and ESPs in accordance with
applicable CPUC Regulations and Servicer Policies and Practices.

 

(B)                                                        The Servicer shall
assess late payment charges, if any, on outstanding ESP balances in accordance
with applicable CPUC Regulations.  All late payment charges, to the extent
available, and interest collected shall be payable to and retained by the
Servicer as a component of its compensation under the Agreement, and the Issuer
shall have no right to share in the same.

 

(C)                                                        The Servicer shall
deliver oral and written past-due and shut-off notices in accordance with
applicable CPUC Regulations and Servicer Policies and Practices.

 

(D)                                                       The Servicer shall
adhere to and carry out disconnection policies and termination of Consolidated
ESP Billing in accordance with PU Code § 779.2, CPUC Decision 97-10-087, as it
may be amended or modified from time to time, and applicable CPUC Regulations
and Servicer Policies and Practices.

 

(E)                                                         The Servicer may
employ the assistance of collection agents in accordance with applicable CPUC
Regulations and Servicer Policies and Practices.

 

(F)                                                         The Servicer shall
apply Consumer and ESP deposits to the payment of delinquent accounts in
accordance with the Financing Order, applicable CPUC Regulations and Servicer
Polices and Practices and according to the priorities set forth in Section 6(b)
of this Annex I.

 

(ii)                                  The Servicer may in its own discretion
waive any late payment charge or any other fee or charge relating to delinquent
payments, if any, and may waive, vary or modify any terms of payment of any
amounts payable by a Consumer, in each case if such waiver or action: (A) would
be in accordance with the Servicer’s customary practices with respect to
comparable assets that it services for itself and for others; (B) would not
materially adversely affect the rights of the Bondholders; and (C) would comply
with applicable law;  provided,

 

I-4

--------------------------------------------------------------------------------


 

however, that notwithstanding anything in the Agreement or this Annex I to the
contrary, the Servicer is authorized to write off any Billed DRC Revenues in
accordance with its Servicer Policies and Practices.

 

(iii)                               The Servicer shall accept payment from
Consumers in respect of Billed DRC Revenues in such forms and methods and at
such times and places as it accepts for payment of its own charges.  The
Servicer shall accept payment from ESPs in respect of Billed DRC Revenues in
such forms and methods and at such times and places as the Servicer and each ESP
shall mutually agree in accordance with applicable CPUC Regulations.

 

(b)                                 Payment Processing.

 

(i)                                     The Servicer shall post all payments
received to Consumer or ESP accounts as promptly as practicable, and, in any
event, substantially all payments shall be posted no later than two Servicer
Business Days after receipt.

 

(ii)                                  The Servicer shall hold all over-payments
for the benefit of the Issuer and other parties, as applicable, and shall apply
such funds to future Bill charges as such charges become due or refund such
over-payments upon request from the Consumer or Applicable ESP or in accordance
with its Servicer Policies and Practices.

 

(c)                                  Accounts; Records.  The Servicer shall
maintain accounts and records as to the Recovery Property accurately and in
accordance with its standard accounting procedures and in sufficient detail to
permit reconciliation between collection remittances or recoveries with respect
to the Recovery Property and the amounts from time to time remitted to the
Collection Account in respect of the Recovery Property.

 

(d)                                 Investment of DRC Payments Received.  Prior
to remittance, the Servicer may invest DRC Payments received at its own risk and
for its own benefit, and such investments and funds shall not be required to be
segregated from the other investments and funds of the Servicer.

 

(e)                                  Calculation of Collections; Determination
of Aggregate Monthly Remittance Amount.

 

(i)                                     On or before each Monthly Remittance
Date, the Servicer shall calculate, in accordance with Attachment A, the total
DRC Payments estimated to have been received by the Servicer from or on behalf
of Consumers during the prior Collection Period in respect of all previously
Billed DRC Revenues, increased or decreased, as applicable, by (A) the amount of
any Remittance Shortfall calculated for such Monthly Remittance Date or (B) the
amount of any Excess Remittance calculated for such Monthly Remittance Date and
(C) Billed DRC Revenues not accounted for or erroneously accounted for in prior
periods (collectively, the “Aggregate Monthly Remittance Amount”).

 

(ii)                                  At the end of each year, on or before the
Annual Adjustment Date in accordance with Section 4.01(b)(i)(1) of the
Agreement, the Servicer shall update the Variables underlying the Monthly
Collections Curve in Attachment A and shall revise such curve to reflect the
updated Variables.

 

I-5

--------------------------------------------------------------------------------


 

(iii)                               All calculations of collections, each update
of the assumptions used for estimates and any changes in procedures used to
calculate the DRC Payments pursuant to this Section 6(e) shall be made in good
faith and in the case of any update pursuant to clause (ii) or any change in
procedures in a manner reasonably intended to provide estimates and calculations
that are at least as accurate as those that are provided on the Closing Date
utilizing the initial Variables and procedures.

 

(f)                                    Determination of Daily Remittance
Amounts.

 

(i)                                     During the first six Collection Periods
immediately following the DRC Effective Date, the amount of each Daily
Remittance will be established for each Collection Period to reflect the gradual
increase in collections and shall be calculated in accordance with Attachment B.

 

(ii)                                  Daily Remittance amounts after the first
six Collection Periods are determined without regard to the Monthly Collections
Curve, but are based on actual Billed DRC Revenues for each Servicer Business
Day, subject to adjustment pursuant to Sections 6.11(e) and 6.11(f) of the
Agreement.

 

(iii)                               If the Servicer is required to make Daily
Remittances pursuant to Section 6.11(d) of this Agreement, on each Servicer
Business Day the Servicer shall make Daily Remittances equal to total DRC
Payments estimated to have been received by the Servicer on the Servicer
Business Day two Servicer Business Days prior to the Daily Remittance Date.  The
estimate of DRC Payments for any Servicer Business Day shall equal the total
amount of Billed DRC Revenues for that Servicer Business Day and shall be
remitted within two Servicer Business Days.

 

(g)                                 Remittances.

 

(i)                                     The Issuer shall cause to be established
the Collection Account in the name of the Trustee in accordance with the
Indenture.

 

(ii)                                  The Servicer shall make or cause to be
made remittances to the Trustee for deposit to the Collection Account in
accordance with Section 6.11 of the Agreement.

 

(iii)                               In the event of any change of account or
change of institution affecting the Collection Account, the Issuer shall provide
written notice thereof to the Servicer by the earlier of:  (A) five Business
Days from the effective date of such change, or (B) five Business Days prior to
the next Monthly Remittance Date.

 

I-6

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

to

 

ANNEX I

 

CALCULATION OF AGGREGATE MONTHLY REMITTANCE AMOUNT

 

I.                                         PURPOSE OF MONTHLY COLLECTIONS CURVE
UNDERLYING ESTIMATION TEMPLATE DESCRIBED IN SECTION V OF THIS ATTACHMENT A.

 

The purpose of the Monthly Collections Curve (“Curve”) is to the display the
rate at which billed gas and electric revenues are collected from a sample
population representing PG&E’s five retail customer classes.  Collections
performance is expressed as a percentage measured at each of six consecutive
30-day intervals and represents the ratio of accumulative daily collections to
the total amount billed to the sample customer population.  Collections have
been adjusted for write-offs of uncollectible billed revenues using the
applicable Write-off Factor.

 

Since PG&E reads meters and bills customers once each month on a sequential
basis using 21 meter read cycles, customers likewise remit payments on a
sequential basis.  Therefore, the Curve reflects the fact that customers billed
during the later part of a given calendar month will not have an opportunity to,
or may choose not to, remit payment within the same calendar month.

 

II.                                     FACTS AND ASSUMPTIONS

 

A.                                   The tabulation of historical daily
collections receipts used to generate the Curve is derived from statistically
valid samples of customer accounts billed during a specific study month.

 

B.                                     These statistically valid samples
represent each of PG&E’s five customer classes.  Sample sizes are:

 

 

Customer Class

 

Sample Size

 

Residential

 

0.5

%

Small Commercial

 

0.5

%

Medium Commercial

 

1.0

%

Agricultural

 

1.0

%

Large Commercial

 

25.0

%

 

C.                                     The Curve does not vary materially over
the course of a year.

 

D.                                    Collections data used to plot the Curve
are weighted to reflect the revenue contribution of each customer class relative
to total billed revenues.

 

I-A-1

--------------------------------------------------------------------------------


 

E.                                      The Curve reflects the fact that PG&E
continues to collect billed revenues beyond the 180-day collections cycle and
includes an adjustment for such collections based on the applicable Write-off
Factor as follows:

 

Write-off Factor

 

Applies to 180-day collections
cycles for billing months
beginning with:

 

But ending with:

 

 

 

 

 

0.00200

 

August 2003

 

CPUC adoption of a new Write-off Factor

 

III.                                 DATA EXTRACTION AND PROCESSING

 

Using the foregoing sample sizes, PG&E extracts six months of payment data for
randomly selected accounts billed within a specific study month.  Data
associated with accounts signed up under special payment programs, i.e.,
Balanced Payment Plan (BPP) and Automatic Payment Service (APS) are filtered
from the extract before the Curve is plotted.  Data associated with Consumers
receiving electricity from ESPs is included.

 

Program logic in a PC-based software application enables PG&E to search its
extracted records for an exact match between the amount billed and a subsequent
payment amount.  Where an exact match is found, the number of days between the
billing date and payment date is recorded along with the payment amount. If an
exact payment match is not found, the application records the number of days
between the billing date and the date of each subsequent partial payment along
with the partial payment amount.  The application will repeat this process until
the sum of the partial payments equals or exceeds the original amount billed. 
The number of days between the billing date and the date of each partial
payment, along with the amount of each partial payment, are recorded separately.

 

Any difference between the total amount billed and the amount of the
accumulative collections on “Day 180” is considered uncollected.

 

Application output is written to a text file containing two columns; one lists
days 1 through 180, the other shows the sum total of payments collected for each
of the days.  The total amount billed is also included.

 

I-A-2

--------------------------------------------------------------------------------


 

 

IV.                                COLLECTIONS CURVE

 

[g32871kk07image002.gif]

 

I-A-3

--------------------------------------------------------------------------------


 

The Curve plots data points at each of six 30-day intervals.  The data used to
generate the curve is contained in its companion Microsoft Excel spreadsheet. 
An understanding of the spreadsheet methodology can be best be obtained by
reviewing the following explanations:

 

Column

 

Heading

 

Explanation

A

 

“Day”

 

Lists days 1-180 of PG&E’s collections cycle.

 

 

 

 

 

B

 

“Daily Revenue Collections”

 

Records the sum total of daily revenue collections associated with bills issued
to customers in the sample population during a specified calendar month.

 

 

 

 

 

C

 

“Distribute Billed / Uncollected”

 

These are uncollected revenues at the conclusion of PG&E’s 180-day collections
cycle that have been adjusted for write-off and redistributed uniformly over of
the 180-day period. This reflects the fact some revenues are recovered beyond
PG&E’s 180-day collection cycle.

 

 

 

 

 

D

 

“Total B + C”

 

This is the sum of columns B and C.

 

 

 

 

 

E

 

“Accumulative”

 

Calculates a rolling total of the daily revenues recorded in column D.

 

 

 

 

 

F

 

“% of Total Amt. Billed”

 

Expresses the accumulative daily collections in column E as a percentage of the
total revenues billed to the sample customer population.

 

 

 

 

 

G

 

“Column F/30”

 

To reflect PG&E’s serial billing practices, this column divides each value in
column F by 30 to simulate one day’s average collections performance. This is
based on the assumption that the daily collections pattern is the same for each
day of the month and that the billed amounts for a given month are spread evenly
over each day of the month.

 

 

 

 

 

H

 

“Accumulative”

 

Calculates a rolling total of the daily collections performance.

 

Table A below summarizes accumulative and net collections performance at each
30-day interval.  This table is used to plot the data points on the Curve.

 

TABLE A

 

A

 

B

 

C

 

D

 

E

 

F

 

G

 

H

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Day

 

Daily Revenue
Collections

 

Distribute Billed /
Uncollected

 

Total B + C

 

Accumulative

 

% of Total
Amt. Billed

 

Column F /
30

 

Accumulative

 

1

 

28,801.83

 

1,175.99

 

29,977.82

 

29,977.82

 

0.93

%

0.03

%

0.03

%

2

 

6,056.37

 

1,175.99

 

7,232.36

 

37,210.19

 

1.15

%

0.04

%

0.07

%

3

 

4,701.61

 

1,175.99

 

5,877.60

 

43,087.79

 

1.33

%

0.04

%

0.11

%

4

 

7,072.68

 

1,175.99

 

8,248.67

 

51,336.47

 

1.59

%

0.05

%

0.17

%

5

 

9,438.97

 

1,175.99

 

10,614.96

 

61,951.43

 

1.92

%

0.06

%

0.23

%

6

 

22,439.37

 

1,175.99

 

23,615.36

 

85,566.80

 

2.65

%

0.09

%

0.32

%

7

 

73,692.14

 

1,175.99

 

74,868.13

 

160,434.93

 

4.97

%

0.17

%

0.48

%

8

 

72,747.11

 

1,175.99

 

73,923.10

 

234,358.04

 

7.25

%

0.24

%

0.73

%

9

 

46,888.43

 

1,175.99

 

48,064.42

 

282,422.46

 

8.74

%

0.29

%

1.02

%

10

 

72,223.32

 

1,175.99

 

73,399.31

 

355,821.78

 

11.01

%

0.37

%

1.38

%

11

 

121,787.43

 

1,175.99

 

122,963.42

 

478,785.20

 

14.82

%

0.49

%

1.88

%

12

 

93,703.28

 

1,175.99

 

94,879.27

 

573,664.47

 

17.76

%

0.59

%

2.47

%

13

 

164,587.66

 

1,175.99

 

165,763.65

 

739,428.13

 

22.89

%

0.76

%

3.23

%

 

I-A-4

--------------------------------------------------------------------------------


 

A

 

B

 

C

 

D

 

E

 

F

 

G

 

H

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Day

 

Daily Revenue
Collections

 

Distribute Billed /
Uncollected

 

Total B + C

 

Accumulative

 

% of Total
Amt. Billed

 

Column F /
30

 

Accumulative

 

14

 

325,790.19

 

1,175.99

 

326,966.18

 

1,066,394.31

 

33.01

%

1.10

%

4.33

%

15

 

185,591.37

 

1,175.99

 

186,767.36

 

1,253,161.68

 

38.79

%

1.29

%

5.63

%

16

 

152,693.91

 

1,175.99

 

153,869.90

 

1,407,031.58

 

43.56

%

1.45

%

7.08

%

17

 

86,595.30

 

1,175.99

 

87,771.29

 

1,494,802.88

 

46.27

%

1.54

%

8.62

%

18

 

276,547.00

 

1,175.99

 

277,722.99

 

1,772,525.87

 

54.87

%

1.83

%

10.45

%

19

 

139,463.25

 

1,175.99

 

140,639.24

 

1,913,165.12

 

59.22

%

1.97

%

12.42

%

20

 

156,965.79

 

1,175.99

 

158,141.78

 

2,071,306.90

 

64.12

%

2.14

%

14.56

%

21

 

79,206.83

 

1,175.99

 

80,382.82

 

2,151,689.72

 

66.61

%

2.22

%

16.78

%

22

 

182,971.55

 

1,175.99

 

184,147.54

 

2,335,837.27

 

72.31

%

2.41

%

19.19

%

23

 

45,816.61

 

1,175.99

 

46,992.60

 

2,382,829.87

 

73.76

%

2.46

%

21.65

%

24

 

45,598.76

 

1,175.99

 

46,774.75

 

2,429,604.63

 

75.21

%

2.51

%

24.16

%

25

 

59,050.95

 

1,175.99

 

60,226.94

 

2,489,831.57

 

77.08

%

2.57

%

26.73

%

26

 

89,249.82

 

1,175.99

 

90,425.81

 

2,580,257.39

 

79.87

%

2.66

%

29.39

%

27

 

54,428.39

 

1,175.99

 

55,604.38

 

2,635,861.77

 

81.60

%

2.72

%

32.11

%

28

 

14,689.38

 

1,175.99

 

15,865.37

 

2,651,727.15

 

82.09

%

2.74

%

34.85

%

29

 

34,748.33

 

1,175.99

 

35,924.32

 

2,687,651.47

 

83.20

%

2.77

%

37.62

%

30

 

14,842.03

 

1,175.99

 

16,018.02

 

2,703,669.50

 

83.70

%

2.79

%

40.41

%

31

 

11,919.52

 

1,175.99

 

13,095.51

 

2,716,765.01

 

84.10

%

2.80

%

43.18

%

32

 

11,627.32

 

1,175.99

 

12,803.31

 

2,729,568.32

 

84.50

%

2.82

%

45.96

%

33

 

15,874.02

 

1,175.99

 

17,050.01

 

2,746,618.34

 

85.02

%

2.83

%

48.75

%

34

 

23,274.47

 

1,175.99

 

24,450.46

 

2,771,068.80

 

85.78

%

2.86

%

51.56

%

35

 

24,699.89

 

1,175.99

 

25,875.88

 

2,796,944.69

 

86.58

%

2.89

%

54.38

%

36

 

3,988.02

 

1,175.99

 

5,164.01

 

2,802,108.70

 

86.74

%

2.89

%

57.18

%

37

 

17,278.51

 

1,175.99

 

18,454.50

 

2,820,563.21

 

87.31

%

2.91

%

59.93

%

38

 

2,333.12

 

1,175.99

 

3,509.11

 

2,824,072.32

 

87.42

%

2.91

%

62.60

%

39

 

32,268.03

 

1,175.99

 

33,444.02

 

2,857,516.35

 

88.46

%

2.95

%

65.26

%

40

 

1,944.07

 

1,175.99

 

3,120.06

 

2,860,636.41

 

88.55

%

2.95

%

67.84

%

41

 

5,995.35

 

1,175.99

 

7,171.34

 

2,867,807.76

 

88.78

%

2.96

%

70.31

%

42

 

4,464.93

 

1,175.99

 

5,640.92

 

2,873,448.68

 

88.95

%

2.97

%

72.68

%

43

 

2,759.99

 

1,175.99

 

3,935.98

 

2,877,384.66

 

89.07

%

2.97

%

74.88

%

44

 

14,421.87

 

1,175.99

 

15,597.86

 

2,892,982.53

 

89.56

%

2.99

%

76.77

%

45

 

1,971.12

 

1,175.99

 

3,147.11

 

2,896,129.64

 

89.65

%

2.99

%

78.46

%

46

 

3,617.64

 

1,175.99

 

4,793.63

 

2,900,923.28

 

89.80

%

2.99

%

80.01

%

47

 

2,009.77

 

1,175.99

 

3,185.76

 

2,904,109.04

 

89.90

%

3.00

%

81.46

%

48

 

7,641.62

 

1,175.99

 

8,817.61

 

2,912,926.66

 

90.17

%

3.01

%

82.64

%

49

 

5,180.15

 

1,175.99

 

6,356.14

 

2,919,282.80

 

90.37

%

3.01

%

83.68

%

50

 

999.65

 

1,175.99

 

2,175.64

 

2,921,458.45

 

90.44

%

3.01

%

84.55

%

51

 

1,163.71

 

1,175.99

 

2,339.70

 

2,923,798.15

 

90.51

%

3.02

%

85.35

%

52

 

3,208.83

 

1,175.99

 

4,384.82

 

2,928,182.98

 

90.65

%

3.02

%

85.96

%

53

 

3,238.78

 

1,175.99

 

4,414.77

 

2,932,597.75

 

90.78

%

3.03

%

86.53

%

54

 

1,707.55

 

1,175.99

 

2,883.54

 

2,935,481.29

 

90.87

%

3.03

%

87.05

%

55

 

1,415.58

 

1,175.99

 

2,591.57

 

2,938,072.87

 

90.95

%

3.03

%

87.51

%

56

 

1,325.49

 

1,175.99

 

2,501.48

 

2,940,574.35

 

91.03

%

3.03

%

87.88

%

57

 

1,085.50

 

1,175.99

 

2,261.49

 

2,942,835.85

 

91.10

%

3.04

%

88.20

%

58

 

1,200.15

 

1,175.99

 

2,376.14

 

2,945,211.99

 

91.17

%

3.04

%

88.50

%

59

 

733.59

 

1,175.99

 

1,909.58

 

2,947,121.58

 

91.23

%

3.04

%

88.77

%

60

 

2,471.63

 

1,175.99

 

3,647.62

 

2,950,769.20

 

91.34

%

3.04

%

89.03

%

 

I-A-5

--------------------------------------------------------------------------------


 

A

 

B

 

C

 

D

 

E

 

F

 

G

 

H

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Day

 

Daily Revenue
Collections

 

Distribute Billed /
Uncollected

 

Total B + C

 

Accumulative

 

% of Total
Amt. Billed

 

Column F /
30

 

Accumulative

 

61

 

6,048.95

 

1,175.99

 

7,224.94

 

2,957,994.15

 

91.57

%

3.05

%

89.28

%

62

 

2,054.42

 

1,175.99

 

3,230.41

 

2,961,224.56

 

91.67

%

3.06

%

89.51

%

63

 

1,757.12

 

1,175.99

 

2,933.11

 

2,964,157.67

 

91.76

%

3.06

%

89.74

%

64

 

1,708.53

 

1,175.99

 

2,884.52

 

2,967,042.20

 

91.85

%

3.06

%

89.94

%

65

 

759.02

 

1,175.99

 

1,935.01

 

2,968,977.21

 

91.91

%

3.06

%

90.12

%

66

 

1,492.11

 

1,175.99

 

2,668.10

 

2,971,645.32

 

91.99

%

3.07

%

90.29

%

67

 

482.85

 

1,175.99

 

1,658.84

 

2,973,304.16

 

92.04

%

3.07

%

90.45

%

68

 

380.51

 

1,175.99

 

1,556.50

 

2,974,860.67

 

92.09

%

3.07

%

90.61

%

69

 

363.72

 

1,175.99

 

1,539.71

 

2,976,400.38

 

92.14

%

3.07

%

90.73

%

70

 

1,158.96

 

1,175.99

 

2,334.95

 

2,978,735.34

 

92.21

%

3.07

%

90.85

%

71

 

1,054.78

 

1,175.99

 

2,230.77

 

2,980,966.11

 

92.28

%

3.08

%

90.97

%

72

 

239.89

 

1,175.99

 

1,415.88

 

2,982,382.00

 

92.32

%

3.08

%

91.08

%

73

 

259.86

 

1,175.99

 

1,435.85

 

2,983,817.85

 

92.37

%

3.08

%

91.19

%

74

 

328.42

 

1,175.99

 

1,504.41

 

2,985,322.26

 

92.41

%

3.08

%

91.29

%

75

 

297.08

 

1,175.99

 

1,473.07

 

2,986,795.34

 

92.46

%

3.08

%

91.38

%

76

 

1,504.64

 

1,175.99

 

2,680.63

 

2,989,475.97

 

92.54

%

3.08

%

91.47

%

77

 

485.71

 

1,175.99

 

1,661.70

 

2,991,137.68

 

92.59

%

3.09

%

91.56

%

78

 

441.96

 

1,175.99

 

1,617.95

 

2,992,755.63

 

92.64

%

3.09

%

91.64

%

79

 

167.62

 

1,175.99

 

1,343.61

 

2,994,099.25

 

92.69

%

3.09

%

91.72

%

80

 

249.61

 

1,175.99

 

1,425.60

 

2,995,524.85

 

92.73

%

3.09

%

91.80

%

81

 

150.44

 

1,175.99

 

1,326.43

 

2,996,851.29

 

92.77

%

3.09

%

91.87

%

82

 

159.99

 

1,175.99

 

1,335.98

 

2,998,187.27

 

92.81

%

3.09

%

91.94

%

83

 

253.65

 

1,175.99

 

1,429.64

 

2,999,616.92

 

92.86

%

3.10

%

92.01

%

84

 

275.86

 

1,175.99

 

1,451.85

 

3,001,068.77

 

92.90

%

3.10

%

92.08

%

85

 

163.58

 

1,175.99

 

1,339.57

 

3,002,408.34

 

92.94

%

3.10

%

92.15

%

86

 

11,003.07

 

1,175.99

 

12,179.06

 

3,014,587.41

 

93.32

%

3.11

%

92.22

%

87

 

174.91

 

1,175.99

 

1,350.90

 

3,015,938.31

 

93.36

%

3.11

%

92.30

%

88

 

139.60

 

1,175.99

 

1,315.59

 

3,017,253.91

 

93.40

%

3.11

%

92.37

%

89

 

233.61

 

1,175.99

 

1,409.60

 

3,018,663.51

 

93.45

%

3.11

%

92.45

%

90

 

209.04

 

1,175.99

 

1,385.03

 

3,020,048.55

 

93.49

%

3.12

%

92.52

%

91

 

471.54

 

1,175.99

 

1,647.53

 

3,021,696.08

 

93.54

%

3.12

%

92.58

%

92

 

35,020.25

 

1,175.99

 

36,196.24

 

3,057,892.33

 

94.66

%

3.16

%

92.68

%

93

 

237.98

 

1,175.99

 

1,413.97

 

3,059,306.30

 

94.70

%

3.16

%

92.78

%

94

 

377.18

 

1,175.99

 

1,553.17

 

3,060,859.48

 

94.75

%

3.16

%

92.88

%

95

 

83.78

 

1,175.99

 

1,259.77

 

3,062,119.25

 

94.79

%

3.16

%

92.98

%

96

 

127.43

 

1,175.99

 

1,303.42

 

3,063,422.67

 

94.83

%

3.16

%

93.07

%

97

 

186.50

 

1,175.99

 

1,362.49

 

3,064,785.17

 

94.87

%

3.16

%

93.16

%

98

 

74.09

 

1,175.99

 

1,250.08

 

3,066,035.25

 

94.91

%

3.16

%

93.26

%

99

 

179.36

 

1,175.99

 

1,355.35

 

3,067,390.61

 

94.95

%

3.17

%

93.35

%

100

 

126.86

 

1,175.99

 

1,302.85

 

3,068,693.46

 

94.99

%

3.17

%

93.45

%

101

 

220.27

 

1,175.99

 

1,396.26

 

3,070,089.73

 

95.04

%

3.17

%

93.54

%

102

 

73.70

 

1,175.99

 

1,249.69

 

3,071,339.42

 

95.08

%

3.17

%

93.63

%

103

 

77.43

 

1,175.99

 

1,253.42

 

3,072,592.85

 

95.12

%

3.17

%

93.72

%

104

 

115.81

 

1,175.99

 

1,291.80

 

3,073,884.65

 

95.16

%

3.17

%

93.81

%

105

 

150.25

 

1,175.99

 

1,326.24

 

3,075,210.89

 

95.20

%

3.17

%

93.90

%

106

 

78.14

 

1,175.99

 

1,254.13

 

3,076,465.03

 

95.24

%

3.17

%

93.99

%

107

 

81.79

 

1,175.99

 

1,257.78

 

3,077,722.81

 

95.27

%

3.18

%

94.08

%

 

I-A-6

--------------------------------------------------------------------------------


 

A

 

B

 

C

 

D

 

E

 

F

 

G

 

H

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Day

 

Daily Revenue
Collections

 

Distribute Billed /
Uncollected

 

Total B + C

 

Accumulative

 

% of Total
Amt. Billed

 

Column F /
30

 

Accumulative

 

108

 

94.45

 

1,175.99

 

1,270.44

 

3,078,993.26

 

95.31

%

3.18

%

94.17

%

109

 

111.90

 

1,175.99

 

1,287.89

 

3,080,281.15

 

95.35

%

3.18

%

94.26

%

110

 

71.80

 

1,175.99

 

1,247.79

 

3,081,528.95

 

95.39

%

3.18

%

94.35

%

111

 

22,668.11

 

1,175.99

 

23,844.10

 

3,105,373.05

 

96.13

%

3.20

%

94.46

%

112

 

136.14

 

1,175.99

 

1,312.13

 

3,106,685.19

 

96.17

%

3.21

%

94.57

%

113

 

279.52

 

1,175.99

 

1,455.51

 

3,108,140.70

 

96.22

%

3.21

%

94.68

%

114

 

60.29

 

1,175.99

 

1,236.28

 

3,109,376.99

 

96.25

%

3.21

%

94.80

%

115

 

51.40

 

1,175.99

 

1,227.39

 

3,110,604.38

 

96.29

%

3.21

%

94.91

%

116

 

114.82

 

1,175.99

 

1,290.81

 

3,111,895.19

 

96.33

%

3.21

%

95.01

%

117

 

122.36

 

1,175.99

 

1,298.35

 

3,113,193.55

 

96.37

%

3.21

%

95.11

%

118

 

43.73

 

1,175.99

 

1,219.72

 

3,114,413.27

 

96.41

%

3.21

%

95.21

%

119

 

39.80

 

1,175.99

 

1,215.79

 

3,115,629.07

 

96.45

%

3.21

%

95.31

%

120

 

22.98

 

1,175.99

 

1,198.97

 

3,116,828.04

 

96.48

%

3.22

%

95.41

%

121

 

64.62

 

1,175.99

 

1,240.61

 

3,118,068.66

 

96.52

%

3.22

%

95.51

%

122

 

88.46

 

1,175.99

 

1,264.45

 

3,119,333.11

 

96.56

%

3.22

%

95.57

%

123

 

134.78

 

1,175.99

 

1,310.77

 

3,120,643.89

 

96.60

%

3.22

%

95.64

%

124

 

98.43

 

1,175.99

 

1,274.42

 

3,121,918.31

 

96.64

%

3.22

%

95.70

%

125

 

2,848.31

 

1,175.99

 

4,024.30

 

3,125,942.62

 

96.77

%

3.23

%

95.76

%

126

 

44.32

 

1,175.99

 

1,220.31

 

3,127,162.93

 

96.80

%

3.23

%

95.83

%

127

 

47.04

 

1,175.99

 

1,223.03

 

3,128,385.96

 

96.84

%

3.23

%

95.90

%

128

 

16.78

 

1,175.99

 

1,192.77

 

3,129,578.74

 

96.88

%

3.23

%

95.96

%

129

 

210.85

 

1,175.99

 

1,386.84

 

3,130,965.58

 

96.92

%

3.23

%

96.03

%

130

 

30.67

 

1,175.99

 

1,206.66

 

3,132,172.25

 

96.96

%

3.23

%

96.09

%

131

 

251.32

 

1,175.99

 

1,427.31

 

3,133,599.56

 

97.00

%

3.23

%

96.16

%

132

 

70.60

 

1,175.99

 

1,246.59

 

3,134,846.16

 

97.04

%

3.23

%

96.22

%

133

 

50.77

 

1,175.99

 

1,226.76

 

3,136,072.92

 

97.08

%

3.24

%

96.29

%

134

 

69.57

 

1,175.99

 

1,245.56

 

3,137,318.49

 

97.12

%

3.24

%

96.35

%

135

 

60.51

 

1,175.99

 

1,236.50

 

3,138,554.99

 

97.16

%

3.24

%

96.42

%

136

 

44.74

 

1,175.99

 

1,220.73

 

3,139,775.72

 

97.20

%

3.24

%

96.48

%

137

 

35.11

 

1,175.99

 

1,211.10

 

3,140,986.83

 

97.23

%

3.24

%

96.55

%

138

 

12.28

 

1,175.99

 

1,188.27

 

3,142,175.10

 

97.27

%

3.24

%

96.62

%

139

 

15,088.32

 

1,175.99

 

16,264.31

 

3,158,439.42

 

97.77

%

3.26

%

96.70

%

140

 

84.30

 

1,175.99

 

1,260.29

 

3,159,699.71

 

97.81

%

3.26

%

96.78

%

141

 

525.56

 

1,175.99

 

1,701.55

 

3,161,401.27

 

97.86

%

3.26

%

96.83

%

142

 

45.20

 

1,175.99

 

1,221.19

 

3,162,622.46

 

97.90

%

3.26

%

96.89

%

143

 

47.22

 

1,175.99

 

1,223.21

 

3,163,845.68

 

97.94

%

3.26

%

96.95

%

144

 

48.90

 

1,175.99

 

1,224.89

 

3,165,070.57

 

97.98

%

3.27

%

97.01

%

145

 

22.21

 

1,175.99

 

1,198.20

 

3,166,268.78

 

98.02

%

3.27

%

97.06

%

146

 

13.75

 

1,175.99

 

1,189.74

 

3,167,458.52

 

98.05

%

3.27

%

97.12

%

147

 

137.01

 

1,175.99

 

1,313.00

 

3,168,771.52

 

98.09

%

3.27

%

97.18

%

148

 

6.24

 

1,175.99

 

1,182.23

 

3,169,953.76

 

98.13

%

3.27

%

97.24

%

149

 

34.66

 

1,175.99

 

1,210.65

 

3,171,164.41

 

98.17

%

3.27

%

97.29

%

150

 

99.24

 

1,175.99

 

1,275.23

 

3,172,439.65

 

98.21

%

3.27

%

97.35

%

151

 

41.31

 

1,175.99

 

1,217.30

 

3,173,656.95

 

98.24

%

3.27

%

97.41

%

152

 

94.47

 

1,175.99

 

1,270.46

 

3,174,927.42

 

98.28

%

3.28

%

97.47

%

153

 

16.04

 

1,175.99

 

1,192.03

 

3,176,119.45

 

98.32

%

3.28

%

97.52

%

154

 

13.43

 

1,175.99

 

1,189.42

 

3,177,308.88

 

98.36

%

3.28

%

97.58

%

 

I-A-7

--------------------------------------------------------------------------------


 

A

 

B

 

C

 

D

 

E

 

F

 

G

 

H

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Day

 

Daily Revenue
Collections

 

Distribute Billed /
Uncollected

 

Total B + C

 

Accumulative

 

% of Total
Amt. Billed

 

Column F /
30

 

Accumulative

 

155

 

84.47

 

1,175.99

 

1,260.46

 

3,178,569.34

 

98.40

%

3.28

%

97.63

%

156

 

30.85

 

1,175.99

 

1,206.84

 

3,179,776.19

 

98.43

%

3.28

%

97.69

%

157

 

62.92

 

1,175.99

 

1,238.91

 

3,181,015.10

 

98.47

%

3.28

%

97.74

%

158

 

20.13

 

1,175.99

 

1,196.12

 

3,182,211.22

 

98.51

%

3.28

%

97.80

%

159

 

13.67

 

1,175.99

 

1,189.66

 

3,183,400.89

 

98.55

%

3.28

%

97.85

%

160

 

57.96

 

1,175.99

 

1,233.95

 

3,184,634.84

 

98.58

%

3.29

%

97.91

%

161

 

15,184.78

 

1,175.99

 

16,360.77

 

3,200,995.62

 

99.09

%

3.30

%

97.98

%

162

 

74.31

 

1,175.99

 

1,250.30

 

3,202,245.92

 

99.13

%

3.30

%

98.05

%

163

 

22.20

 

1,175.99

 

1,198.19

 

3,203,444.12

 

99.17

%

3.31

%

98.11

%

164

 

56.30

 

1,175.99

 

1,232.29

 

3,204,676.41

 

99.20

%

3.31

%

98.18

%

165

 

33.84

 

1,175.99

 

1,209.83

 

3,205,886.25

 

99.24

%

3.31

%

98.25

%

166

 

10.75

 

1,175.99

 

1,186.74

 

3,207,072.99

 

99.28

%

3.31

%

98.32

%

167

 

20.54

 

1,175.99

 

1,196.53

 

3,208,269.53

 

99.32

%

3.31

%

98.39

%

168

 

28.72

 

1,175.99

 

1,204.71

 

3,209,474.24

 

99.35

%

3.31

%

98.46

%

169

 

33.83

 

1,175.99

 

1,209.82

 

3,210,684.06

 

99.39

%

3.31

%

98.52

%

170

 

18.82

 

1,175.99

 

1,194.81

 

3,211,878.88

 

99.43

%

3.31

%

98.57

%

171

 

9.87

 

1,175.99

 

1,185.86

 

3,213,064.74

 

99.46

%

3.32

%

98.62

%

172

 

50.03

 

1,175.99

 

1,226.02

 

3,214,290.77

 

99.50

%

3.32

%

98.68

%

173

 

22.78

 

1,175.99

 

1,198.77

 

3,215,489.54

 

99.54

%

3.32

%

98.73

%

174

 

29.91

 

1,175.99

 

1,205.90

 

3,216,695.45

 

99.58

%

3.32

%

98.78

%

175

 

32.04

 

1,175.99

 

1,208.03

 

3,217,903.48

 

99.61

%

3.32

%

98.84

%

176

 

11.05

 

1,175.99

 

1,187.04

 

3,219,090.53

 

99.65

%

3.32

%

98.89

%

177

 

22.20

 

1,175.99

 

1,198.19

 

3,220,288.72

 

99.69

%

3.32

%

98.94

%

178

 

16.55

 

1,175.99

 

1,192.54

 

3,221,481.26

 

99.72

%

3.32

%

99.00

%

179

 

60.20

 

1,175.99

 

1,236.19

 

3,222,717.46

 

99.76

%

3.33

%

99.05

%

180

 

28.80

 

1,175.99

 

1,204.79

 

3,223,922.25

 

99.80

%

3.33

%

99.80

%

 

 

3,012,243.24

 

211,679.01

 

3,223,922.25

 

 

 

 

 

 

 

 

 

 

 

 

 

3,230,383.02

 

total amount billed to sample population in tracking month

 

 

 

 

 

 

 

(3,012,243.24)

 

less amount actually collected days 1-180

 

 

 

 

 

 

 

218,139.78

 

equals amount unpaid after day 180

 

 

 

 

 

 

 

(6,460.77)

 

less Write-off Factor applied to total amount billed

 

 

 

 

 

 

 

211,679.01

 

equals net amount distributed in column C above

 

 

 

 

 

 

Day

 

Apr-04

 

Net

 

0

 

0.00

%

 

 

30

 

40.41

%

40.41

%

60

 

89.03

%

48.62

%

90

 

92.52

%

3.49

%

120

 

95.41

%

2.89

%

150

 

97.35

%

1.94

%

180

 

99.80

%

2.45

%

Write-off factor

 

0.00200

 

 

I-A-8

--------------------------------------------------------------------------------


 

V.                                    ESTIMATION TEMPLATE (USING MONTHLY
COLLECTIONS CURVE DESCRIBED ABOVE)

 

Where:

 

Mn

=

a Collection Period

A

=

percentage collected of the total Billed DRC Revenues billed during the current
Billing Period

B

=

percentage collected of the total Billed DRC Revenues billed during the Billing
Period prior to the current Billing Period

C

=

percentage collected of the total Billed DRC Revenues billed during the Billing
Period two periods prior to the current Billing Period

D

=

percentage collected of the total Billed DRC Revenues billed during the Billing
Period three periods prior to the current Billing Period

E

=

percentage collected of the total Billed DRC Revenues billed during the Billing
Period four periods prior to the current Billing Period

F

=

percentage collected of the total Billed DRC Revenues billed during the Billing
Period five periods prior to the current Billing Period

R

=

Billed DRC Revenues for a Billing Period

S

=

Estimated DRC Collections for a Collection Period

Then:

 

DRC Payments estimated to have been received (prior to any adjustment for any
Remittance Shortfall or Excess Remittance or DRC Revenue Adjustments Not
Accounted For in Prior Periods) equal S, as shown in the Estimation Template
below.  An amount of DRC Payments estimated to have been received (S) is
calculated in the aggregate for all customer classes.

 

Collection Period

 

Collection Percent

 

Billed DRC
Revenues

 

Estimated
Collections

 

Mn-5

 

Fn-5

 

R n-5

 

(Fn-5)(Rn-5)

 

 

 

 

 

 

 

+

 

Mn-4

 

En-4

 

Rn-4

 

(En-4)(Rn-4)

 

 

 

 

 

 

 

+

 

Mn-3

 

Dn-3

 

Rn-3

 

(Dn-3)(Rn-3)

 

 

 

 

 

 

 

+

 

Mn-2

 

Cn-2

 

Rn-2

 

(Cn-2)(Rn-2)

 

 

 

 

 

 

 

+

 

Mn-1

 

Bn-1

 

Rn-1

 

(Bn-1)(Rn-1)

 

 

 

 

 

 

 

+

 

Mn

 

An

 

Rn

 

(An)(Rn)

 

 

 

 

 

 

 

=

 

 

 

 

 

Total

 

Sn

 

 

I-A-9

--------------------------------------------------------------------------------


 

Notes:

1.               The Billed DRC Revenues (R) for multiple prior Billing Periods
will be zero during the six-month phase-in of the DRC Charges following the DRC
Effective Date.  Similarly, the Billed DRC Revenues for multiple succeeding
Billing Periods will be zero during the phase-out of the DRC Charges following
the DRC Termination Date.

 

2.               The “Collection Percent” (either A, B, C, D, E, or F) is the
collection percent in effect at the time the DRC Charges were billed based on
the Curve then in effect.

 

VI.                                AGGREGATE MONTHLY REMITTANCE AMOUNT
CALCULATION (USING ESTIMATION TEMPLATE DESCRIBED ABOVE)

 

Where:

 

X

=

Excess Remittance or Remittance Shortfall for a Collection Period

Y

=

Retained Collections and DRC Revenue Adjustments Not Accounted For in Prior
Periods

Z

=

Aggregate Monthly Remittance Amount

 

Then, the Aggregate Monthly Remittance Amount to be remitted, which includes all
customer classes, in month n+1 (Mn+1) equals Z:

 

Sn for All Consumers

 

+ or -

 

Xn for  All Consumers

 

+ or -

 

Yn

 

=

 

Z to be remitted at Mn+1

 

 

I-A-10

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

to

 

ANNEX I

 

CALCULATION OF DAILY REMITTANCE AMOUNTS

FOR FIRST SIX COLLECTION PERIODS

 

I.                                         PURPOSE

 

The purpose of the estimation template described in Section III of this
Attachment B to this Annex is to calculate the estimated DRC Payments used to
determine the Daily Remittance amount during the first six Collection Periods
immediately following the DRC Effective Date.  The estimation template more
accurately reflects in the DRC Payments the gradual build up of DRC Payments
over the initial six month period immediately after the DRC Effective Date.

 

II.                                     FACTS AND ASSUMPTIONS

 

Refer to the Facts and Assumptions in Attachment A to this Annex.

 

III.                                 ESTIMATION TEMPLATE (USING THE MONTHLY
COLLECTION CURVE DESCRIBED IN ATTACHMENT A TO THIS ANNEX)

 

Where:  Refer to the variables listed in Section V. of Attachment A to this
Annex.

 

 

M1

=

First Collection Period immediately following the DRC Effective Date

M2

=

Second Collection Period immediately following the DRC Effective Date

M3

=

Third Collection Period immediately following the DRC Effective Date

M4

=

Fourth Collection Period immediately following the DRC Effective Date

M5

=

Fifth Collection Period immediately following the DRC Effective Date

M6

=

Sixth Collection Period immediately following the DRC Effective Date

 

Then:  To calculate the estimated daily DRC Payments used to determined Daily
Remittances to be remitted within two Servicer Business Days after each Servicer
Business Day within each of the Collection Periods, the daily Billed DRC
Revenues for a Servicer Business Day within a Collection Period will be
multiplied by the corresponding Collection Percentage Factor shown below for
that Collection Period.

 

I-B-1

--------------------------------------------------------------------------------


 

The Billed DRC
Revenues for Each
Servicer Business
Day Within the
Following
Collection Periods:

 

Multiplied By the
Following
Corresponding
Collection Percentage
Factors:

 

Shall Equal the Daily DRC Payments
Used To Determine Daily
Remittances

 

M1

 

A

 

Daily DRC Payments For Servicer Business Days within M1

 

M2

 

A+[(1/2)(B)]

 

Daily DRC Payments For Servicer Business Days within M2

 

M3

 

A+B+[(1/2)(C)]

 

Daily DRC Payments For Servicer Business Days within M3

 

M4

 

A+B+C+[(1/2)(D)]

 

Daily DRC Payments For Servicer Business Days within M4

 

M5

 

A+B+C+D+[(1/2)(E)]

 

Daily DRC Payments For Servicer Business Days within M5

 

M6

 

A+B+C+D+E+[(1/2)(F)]

 

Daily DRC Payments For Servicer Business Days within M6

 

 

The last Collection Percent in each of the Collection Percentage Factors is
multiplied by 1/2 to more accurately reflect the day-by-day increase in the
number of days of usage to which the DRC Charge is applied to bills generated
each day during the first Collection Period.

 

I-B-2

--------------------------------------------------------------------------------